Exhibit 10.8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXECUTION COPY


KINRO, INC.
LIPPERT COMPONENTS, INC.


Guaranteed By:


DREW INDUSTRIES INCORPORATED
 

--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED
NOTE PURCHASE AND PRIVATE SHELF AGREEMENT
 

--------------------------------------------------------------------------------



Dated as of November 25, 2008


$125,000,000 Private Shelf Facility
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




1.
PRELIMINARY STATEMENTS; AUTHORIZATION OF SHELF NOTES.
1
       
1A.
Prior Issuances
1
 
1B.
Authorization of Amendment and Restatement of Existing Agreement
2
 
1C.
Amendment and Restatement of 2005 Notes
2
 
1D.
Authorization of Fixed Rate Shelf Notes
2
 
1E.
Authorization of Floating Rate Shelf Notes
2
       
2.
PURCHASE AND SALE OF SHELF NOTES
3
       
2A.
Facility
3
 
2B.
Issuance Period
3
 
2C.
Request for Purchase
3
 
2D.
Rate Quotes
4
 
2E.
Acceptance
4
 
2F.
Market Disruption
5
 
2G.
Facility Closings
5
 
2H.
Fees
6
 
2I.
Floating Rate Shelf Note Provisions
7
       
3.
CONDITIONS OF CLOSING
14
       
3A.
Conditions to Effectiveness
14
 
3B.
Conditions to Closing Each Purchase of Shelf Notes
16
       
4.
PREPAYMENTS
17
       
4A.
Required Prepayments of Shelf Notes
17
 
4B.
Optional Prepayments of Notes
17
 
4C.
Prepayment Pursuant to Intercreditor Agreement
18
 
4D.
Notice of Optional Prepayment
18
 
4E.
Application of Prepayments
18
 
4F.
No Acquisition of Shelf Notes
19
       
5.
AFFIRMATIVE COVENANTS
19
       
5A.
Financial Statements; Notice of Defaults
19
 
5B.
Information Required by Rule 144A
21
 
5C.
Other Information
21
 
5D.
[Intentionally Omitted]
21
 
5E.
Compliance with Law
22
 
5F.
Insurance and Maintenance of Properties
22
 
5G.
[Intentionally Omitted]
22
 
5H.
Payment of Taxes and Claims
22
 
5I.
Corporate Existence, Etc
22
 
5J.
Books and Records; Inspection
23
 
5K.
Subsidiary Guaranty; Security Documents
23
 
5L.
Further Assurances
23
 
5M.
Succession Plan
24

 
ii

--------------------------------------------------------------------------------


 
6.
NEGATIVE COVENANTS
24
       
6A.
Transactions with Affiliates
24
 
6B.
Merger, Consolidation, Etc
24
 
6C.
Liens
25
 
6D.
Limitations on Indebtedness
25
 
6E.
Restrictive Agreements
26
 
6F.
Limitation on Subsidiary Indebtedness and Issuance of Preferred Stock
27
 
6G.
Limitation on Restricted Payments
27
 
6H.
Sale of Assets
28
 
6I.
Limitation on Priority Debt
28
 
6J.
Minimum Consolidated Tangible Net Worth
28
 
6K.
Leverage Ratio
28
 
6L.
Minimum Debt Service Ratio
29
 
6M.
Limitation on Investments
29
 
6N.
Hedging Agreements
29
 
6O.
Amendment of Certain Documents
29
 
6P.
Government Regulation
30
       
7.
EVENTS OF DEFAULT
30
       
7A.
Acceleration
30
 
7B.
Rescission of Acceleration
33
 
7C.
Notice of Acceleration or Rescission
34
 
7D.
Other Remedies
34
       
8.
REPRESENTATIONS, COVENANTS AND WARRANTIES
34
       
8A.
Organization
34
 
8B.
Financial Statements
34
 
8C.
Actions Pending
35
 
8D.
Outstanding Indebtedness
35
 
8E.
Title to Properties
35
 
8F.
Taxes
36
 
8G.
Conflicting Agreements and Other Matters
36
 
8H.
Offering of Shelf Notes
36
 
8I.
Use of Proceeds
36
 
8J.
ERISA
37
 
8K.
Governmental Consent
37
 
8L.
Compliance With Laws
37
 
8M.
Disclosure
38
 
8N.
Hostile Tender Offers
38
 
8O.
Investment Company Act
38
 
8P.
[Intentionally Omitted]
38
 
8Q.
Foreign Assets Control Regulations, etc.
38
       
9.
REPRESENTATIONS OF THE PURCHASERS
39
       
9A.
Nature of Purchase
39

 
iii

--------------------------------------------------------------------------------





 
9B.
Source of Funds
39
       
10.
DEFINITIONS; ACCOUNTING MATTERS
40
       
10A.
Yield-Maintenance Terms
41
 
10B.
Other Terms
42
       
11.
PARENT GUARANTY
61
     
12.
CONFIDENTIALITY
61
     
13.
MISCELLANEOUS
62
       
13A.
Shelf Note Payments
62
 
13B.
Expenses
62
 
13C.
Consent to Amendments
63
 
13D.
Form, Registration, Transfer and Exchange of Shelf Notes; Lost Shelf Notes
63
 
13E.
Persons Deemed Owners; Participations
64
 
13F.
Survival of Representations and Warranties; Entire Agreement
64
 
13G.
Successors and Assigns
65
 
13H.
Independence of Covenants
65
 
13I.
Notices
65
 
13J.
Payments Due on Non-Business Days
65
 
13K.
Severability
65
 
13L.
Descriptive Headings
66
 
13M.
Satisfaction Requirement
66
 
13N.
Governing Law
66
 
13O.
Severalty of Obligations
66
 
13P.
Counterparts
66
 
13Q.
Binding Agreement
66
 
13R.
Jury Waiver
66
 
13S.
Personal Jurisdiction
67

 
iv

--------------------------------------------------------------------------------


 
Schedules and Exhibits



   
Information Schedule
     
Schedule 3A(1)
—
Initial Subsidiary Guarantors and Pledgors
Schedule 6A
—
Transactions with Affiliates
Schedule 6C
—
Existing Liens
Schedule 6D
—
Existing Indebtedness
Schedule 6F
—
Subsidiary Indebtedness
Schedule 8B
—
Material Changes
Schedule 8C
—
Litigation
Schedule 8E
—
Intellectual Property
Schedule 8G
—
Debt Agreements Which Restrict the Incurrence of Indebtedness
     
Exhibit A-1
—
Form of 2005 Note
Exhibit A-2
—
Form of Fixed Rate Shelf Note
Exhibit A-3
—
Form of Floating Rate Shelf Note
     
Exhibit B
—
Form of Request for Purchase
     
Exhibit C
—
Form of Confirmation of Acceptance
     
Exhibit D-1
—
Confirmation, Reaffirmation and Amendment of Parent Guaranty
Exhibit D-2
—
Confirmation, Reaffirmation and Amendment of Subsidiary Guaranty
     
Exhibit E
—
Confirmation, Reaffirmation and Amendment of Subordination Agreement
     
Exhibit F
—
Confirmation, Reaffirmation and Amendment of Pledge Agreement
     
Exhibit G
—
[Intentionally Omitted]
     
Exhibit H-1
—
Form of Closing Opinion of Counsel for the Credit Parties
Exhibit H-2
—
Form of Shelf Opinion of Counsel for the Credit Parties
Exhibit H-3
—
Form of Shelf Opinion of Special Ohio Counsel for Kinro
     
Exhibit I
—
Form of Officer’s Certificate
     
Exhibit J
—
Form of Secretary’s Certificate for the Credit Parties

 
v

--------------------------------------------------------------------------------



KINRO, INC.
LIPPERT COMPONENTS, INC.
200 Mamaroneck Avenue
White Plains, New York 10601


Guaranteed By:
DREW INDUSTRIES INCORPORATED


As of November 25, 2008


Prudential Investment Management, Inc.
(herein called “Prudential”)


Each of the Existing Noteholders (as hereinafter defined)


Each Prudential Affiliate (as hereinafter defined)
which becomes bound by certain provisions of
this Agreement as hereinafter provided (the “Purchasers”)


c/o Prudential Capital Group
1114 Avenue of the Americas, 30th Floor
New York, NY 10036


Ladies and Gentlemen:


KINRO, INC., an Ohio corporation (“Kinro”), LIPPERT COMPONENTS, INC., a Delaware
corporation (“Lippert Components”, and together with Kinro, collectively, the
“Co-Issuers”), and DREW INDUSTRIES INCORPORATED, a Delaware corporation (the
“Parent”, and, together with the Co-Issuers, the “Obligors”), each hereby agrees
with each of you as follows:
 
1.  PRELIMINARY STATEMENTS; AUTHORIZATION OF SHELF NOTES.
 
1A.  Prior Issuances. The Co-Issuers issued on (i) April 29, 2005 their 5.01%
senior promissory notes due April 29, 2010 in the original aggregate principal
amount of $20,000,000 (collectively, the “2005 Notes”) and (ii) June 13, 2006
their floating rate senior promissory notes due June 30, 2013 in the original
aggregate principal amount of $15,000,000 (collectively, the “2006 Notes”)
pursuant to that certain Amended and Restated Note Purchase and Private Shelf
Agreement dated as of June 13, 2006 (the “Existing Agreement”), among the
Co-Issuers, the Parent, Prudential and each of the holders from time to time of
the 2005 Notes and the 2006 Notes. The 2006 Notes have been repaid in full and
are no longer outstanding. The holders of the 2005 Notes are each referred to
herein as an “Existing Noteholder” and, collectively, as the “Existing
Noteholders”. The Obligors have requested that Prudential and each of the
Existing Noteholders consent to the amendment and restatement of the Existing
Agreement. Prudential and the Existing Noteholders have, subject to the
satisfaction of the conditions set forth in paragraph 3A of this Agreement,
consented to such request. The mutual agreement of the parties as to such
matters is set forth in the amendment and restatement of the Existing Agreement
and the 2005 Notes provided for in this Agreement.
 

--------------------------------------------------------------------------------


 
1B.  Authorization of Amendment and Restatement of Existing Agreement. Subject
to the satisfaction of the conditions precedent set forth in paragraph 3A of
this Agreement, Prudential and the Existing Noteholder, by their execution of
this Agreement, hereby agree and consent to the amendment and restatement in its
entirety of the Existing Agreement by this Agreement, and, upon the satisfaction
of such conditions precedent, the Existing Agreement shall be deemed so amended
and restated. Subject to the satisfaction of the conditions set forth in
paragraph 3A of this Agreement, Prudential and the Existing Noteholders, by
their execution of this Agreement, hereby agree and consent to the amendment and
restatement in their entirety of the 2005 Notes, on the terms set forth in
paragraph 1C.
 
1C.  Amendment and Restatement of 2005 Notes. The outstanding principal amount
of the 2005 Notes is $6,000,000 as of November 25, 2008. The 2005 Notes shall
bear interest on the unpaid balance thereof from the date thereof until the
principal thereof shall have become due and payable at the rate of 5.01% per
annum and on overdue principal, overdue Yield-Maintenance Amount and overdue
interest at the rate specified therein. On the Effective Date, the 2005 Notes
shall be deemed to be, automatically and without any further action, amended and
restated in their entirety as set forth on Exhibit A-1 attached hereto; except
that the name of the registered holder, date, registration number and principal
amount set forth in each 2005 Note shall remain the same. The term “2005 Note”,
and “2005 Notes” as used herein shall include each 2005 Note delivered pursuant
to any provision of the Existing Agreement and this Agreement and each 2005 Note
delivered in substitution or exchange for any such 2005 Note pursuant to any
provision of the Existing Agreement or this Agreement.
 
1D.  Authorization of Fixed Rate Shelf Notes. Each of the Co-Issuers will,
jointly and severally with each other Co-Issuer, authorize the issue of its
senior promissory notes (the “Fixed Rate Shelf Notes”) in the aggregate
principal amount of up to $125,000,000, to be dated the date of issue thereof,
to mature, in the case of each Fixed Rate Shelf Note so issued, no more than 12
years after the date of original issuance thereof, to have an average life, in
the case of each Fixed Rate Shelf Note so issued, of no more than 10 years after
the date of original issuance thereof, to bear interest on the unpaid balance
thereof from the date thereof at the rate per annum, and to have such other
particular terms, as shall be set forth, in the case of each Fixed Rate Shelf
Note so issued, in the Confirmation of Acceptance with respect to such Fixed
Rate Shelf Note delivered pursuant to paragraph 2E, and to be substantially in
the form of Exhibit A-2 attached hereto.
 
1E.  Authorization of Floating Rate Shelf Notes. Each of the Co-Issuers will,
jointly and severally with each other Co-Issuer, authorize the issue of its
senior promissory notes (the “Floating Rate Shelf Notes”) in the aggregate
principal amount of up to $40,000,000, to be dated the date of issue thereof, to
mature, in the case of each Floating Rate Shelf Note so issued, no more than 12
years after the date of original issuance thereof, to have an average life, in
the case of each Floating Rate Shelf Note so issued, of no more than 10 years
after the date of original issuance thereof, to bear interest on the unpaid
balance thereof from the date thereof at the rate per annum, and to have such
other particular terms, as shall be set forth, in the case of each Floating Rate
Shelf Note so issued, in the Confirmation of Acceptance with respect to such
Floating Rate Shelf Note delivered pursuant to paragraph 2E, and to be
substantially in the form of Exhibit A-3 attached hereto. There should be no
more that four Series of Floating Rate Shelf Notes.
 
2

--------------------------------------------------------------------------------


 
The terms “Shelf Note” and “Shelf Notes” as used herein shall include each Fixed
Rate Shelf Note, each Floating Rate Shelf Note and each 2005 Note delivered
pursuant to any provision of this Agreement and each Shelf Note delivered in
substitution or exchange for any such Shelf Note pursuant to any such provision.
Shelf Notes which have (i) the same final maturity, (ii) the same principal
prepayment dates, (iii) the same principal prepayment amounts (as a percentage
of the original principal amount of each Shelf Note), (iv) the same interest
rate, (v) the same interest payment periods and (vi) the same date of issuance
(which, in the case of a Shelf Note issued in exchange for another Shelf Note,
shall be deemed for these purposes the date on which such Shelf Note’s ultimate
predecessor Shelf Note was issued), are herein called a “Series” of Shelf Notes.
 
2.  PURCHASE AND SALE OF SHELF NOTES.
 
2A.  Facility. Prudential is willing to consider, in its sole discretion and
within limits which may be authorized for purchase by Prudential Affiliates from
time to time, the purchase of Shelf Notes by Prudential Affiliates pursuant to
this Agreement. The willingness of Prudential to consider such purchase of Shelf
Notes is herein called the “Facility”. At any time, (i) $125,000,000, minus (ii)
the aggregate outstanding principal amount of Shelf Notes purchased and sold
pursuant to this Agreement prior to such time, minus (iii) the aggregate
principal amount of Accepted Notes (as hereinafter defined) which have not yet
been purchased and sold hereunder prior to such time, is herein called the
“Available Facility Amount” at such time. NOTWITHSTANDING THE WILLINGNESS OF
PRUDENTIAL TO CONSIDER PURCHASES OF SHELF NOTES BY PRUDENTIAL AFFILIATES, THIS
AGREEMENT IS ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER PRUDENTIAL
NOR ANY PRUDENTIAL AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO
PURCHASE SHELF NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT TO
SPECIFIC PURCHASES OF SHELF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED
AS A COMMITMENT BY PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE.
 
2B.  Issuance Period. Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) the third anniversary of the date of this
Agreement (or if such anniversary is not a Business Day, the Business Day next
preceding such anniversary) and (ii) the thirtieth day after Prudential shall
have given to the Co-Issuers, or the Co-Issuers shall have given to Prudential,
written notice stating that it elects to terminate the issuance and sale of
Shelf Notes pursuant to this Agreement (or if such thirtieth day is not a
Business Day, the Business Day next preceding such thirtieth day). The period
during which Shelf Notes may be issued and sold pursuant to this Agreement is
herein called the “Issuance Period”.
 
2C.  Request for Purchase. The Co-Issuers may from time to time during the
Issuance Period make requests for purchases of Shelf Notes (each such request
being herein called a “Request for Purchase”). Each Request for Purchase shall
be made to Prudential by facsimile or overnight delivery service, and shall (i)
specify the aggregate principal amount of Shelf Notes covered thereby, which
shall not be less than $5,000,000 and not be greater than the Available Facility
Amount at the time such Request for Purchase is made, (ii) specify the principal
amounts, final maturities (which shall be no more than 12 years from the date of
issuance), principal prepayment dates and amounts (which shall result in an
average life of no more than 10 years) and interest payment periods (which may
be quarterly or semi-annually, payment in arrears, in the case of a Fixed Rate
Shelf Note and shall be an Interest Period, payment in arrears, in the case of a
Floating Rate Shelf Note) of the Shelf Notes covered thereby (provided, however,
that no more than $20,000,000 in aggregate principal amount of Shelf Notes
outstanding from time to time may be due in any calendar year), (iii) specify
the proposed optional prepayment provisions of the Floating Rate Shelf Notes (if
any) covered thereby, (iv) specify whether the rate quotes are to contain fixed
rates of interest, floating rates of interest or both fixed and floating rates
of interest, (v) specify the use of proceeds of such Shelf Notes, (vi) specify
the proposed day for the closing of the purchase and sale of such Shelf Notes,
which (x) in the case of any Fixed Rate Shelf Note, shall be a Business Day
during the Issuance Period not less than 10 days and not more than 30 days after
the making of such Request for Purchase or (y) in the case of any Floating Rate
Shelf Note, shall be a Business Day which is ten (10) days following the
Acceptance Day in respect of such Floating Rate Shelf Note, (vii) specify the
number of the account and the name and address of the depository institution to
which the purchase prices of such Shelf Notes are to be transferred on the
Closing Day for such purchase and sale, (viii) certify that the representations
and warranties contained in paragraph 8 are true on and as of the date of such
Request for Purchase, subject to such changes and exceptions thereto, if any, as
may be indicated in the Request for Purchase and are reasonably acceptable to
Prudential, (ix) certify that there exists on the date of such Request for
Purchase no Event of Default or Default, (x) specify the Designated Spread for
such Fixed Rate Shelf Notes and (xi) be substantially in the form of Exhibit B
attached hereto. Each Request for Purchase shall be in writing and shall be
deemed made when received by Prudential.
 
3

--------------------------------------------------------------------------------


 
2D.  Rate Quotes. Not later than five Business Days after the Co-Issuers shall
have given Prudential a Request for Purchase pursuant to paragraph 2C,
Prudential may, but shall be under no obligation to, provide to the Co-Issuers
by telephone or facsimile, in each case between 9:30 A.M. and 1:30 P.M. New York
City local time (or such later time as Prudential may elect) interest rate
quotes for the several principal amounts (any interest rate quotes so provided
shall be (i) fixed rate quotes if the Co-Issuers requested fixed rate quotes
pursuant to sub-paragraph 2C(iv) and/or (ii) floating rate quotes if the
Co-Issuers requested floating rate quotes pursuant to sub-paragraph 2C(iv)),
maturities, principal prepayment schedules, Designated Spreads or Applicable
Margins (if applicable) and interest payment periods of Shelf Notes specified in
such Request for Purchase. Each quote shall represent the interest rate per
annum payable on the outstanding principal balance of such Shelf Notes, until
such balance shall have become due and payable, at which Prudential or a
Prudential Affiliate would be willing to purchase such Shelf Notes at 100% of
the principal amount thereof.
 
2E.  Acceptance. Within 30 minutes after Prudential shall have provided any
interest rate quotes pursuant to paragraph 2D or such shorter period as
Prudential may specify to the Co-Issuers (such period herein called the
“Acceptance Window”), the Co-Issuers may, subject to paragraph 2F, elect to
accept such interest rate quotes as to not less than $5,000,000 aggregate
principal amount of the Shelf Notes specified in the related Request for
Purchase. Such election shall be made by an Authorized Officer of each of the
Co-Issuers notifying Prudential by telephone or facsimile within the Acceptance
Window that each of the Co-Issuers elects to accept such interest rate quotes,
specifying the Shelf Notes (each such Shelf Note being herein called an
“Accepted Note”) as to which such acceptance (herein called an “Acceptance”)
relates. The day the Co-Issuers notify Prudential of an Acceptance with respect
to any Accepted Notes is herein called the “Acceptance Day” for such Accepted
Notes. Any interest rate quotes as to which Prudential does not receive an
Acceptance within the Acceptance Window shall expire, and no purchase or sale of
Shelf Notes hereunder shall be made based on such expired interest rate quotes.
Subject to paragraphs 2B and 2F and the other terms and conditions hereof, the
Co-Issuers agree jointly and severally to sell to one or more Prudential
Affiliates, and Prudential agrees to cause the purchase by one of more
Prudential Affiliates of, the Accepted Notes at 100% of the principal amount of
such Accepted Notes. As soon as practicable following the Acceptance Day, the
Co-Issuers and each Prudential Affiliate which is to purchase any such Accepted
Notes will execute a confirmation of such Acceptance substantially in the form
of Exhibit C attached hereto (herein called a “Confirmation of Acceptance”). If
the Co-Issuers should fail to execute and return to Prudential within three
Business Days following receipt thereof a Confirmation of Acceptance with
respect to any Accepted Notes, Prudential or any Prudential Affiliate may at its
election at any time prior to its receipt thereof cancel the closing with
respect to such Accepted Notes by so notifying the Co-Issuers in writing.
 
4

--------------------------------------------------------------------------------


 
2F.  Market Disruption. Notwithstanding the provisions of paragraph 2E, if
Prudential shall have provided interest rate quotes pursuant to paragraph 2D and
thereafter prior to the time an Acceptance with respect to such quotes shall
have been notified to Prudential in accordance with paragraph 2E the domestic
market for U.S. Treasury securities or other financial instruments shall have
closed or there shall have occurred a general suspension, material limitation,
or significant disruption of trading in securities generally on the New York
Stock Exchange or in the domestic market for U.S. Treasury securities or other
financial instruments, or in the case of quotes with respect to Floating Rate
Shelf Notes, a general suspension, material limitation or significant disruption
in the London interbank market, then such interest rate quotes shall expire, and
no purchase or sale of Shelf Notes hereunder shall be made based on such expired
interest rate quotes. If the Co-Issuers thereafter notify Prudential of the
Acceptance of any such interest rate quotes, such Acceptance shall be
ineffective for all purposes of this Agreement, and Prudential shall promptly
notify the Co-Issuers that the provisions of this paragraph 2F are applicable
with respect to such Acceptance.
 
2G.  Facility Closings. Not later than 11:30 A.M. (New York City local time) on
the Closing Day for any Accepted Notes, the Co-Issuers will deliver to each
Purchaser listed in the Confirmation of Acceptance relating thereto at the
offices of the Prudential Capital Group, 1114 Avenue of the Americas, 30th
Floor, New York, NY 10036 (or such other address as Prudential may specify in
writing), the Accepted Notes to be purchased by such Purchaser in the form of
one or more Shelf Notes in authorized denominations as such Purchaser may
request for each Series of Accepted Notes to be purchased on such Closing Day,
dated such Closing Day and registered in such Purchaser's name (or in the name
of its nominee), against payment of the purchase price thereof by transfer of
immediately available funds for credit to the Co-Issuers’ account specified in
the Request for Purchase of such Shelf Notes. If the Co-Issuers fail to tender
to any Purchaser the Accepted Notes to be purchased by such Purchaser on the
scheduled Closing Day for such Accepted Notes as provided above in this
paragraph 2G, or any of the conditions specified in paragraph 3 shall not have
been fulfilled by the time required on such scheduled Closing Day, the
Co-Issuers shall, prior to 1:00 P.M. New York City local time, on such scheduled
Closing Day notify Prudential (which notification shall be deemed received by
each Purchaser) in writing whether (i) such closing is to be rescheduled (such
rescheduled date to be a Business Day during the Issuance Period not less than
one Business Day and not more than 10 Business Days after such scheduled Closing
Day (the “Rescheduled Closing Day”)) and certify to Prudential (which
certification shall be for the benefit of each Purchaser) that the Co-Issuers
reasonably believe that they will be able to comply with the conditions set
forth in paragraph 3 on such Rescheduled Closing Day and that the Co-Issuers
will pay the Delayed Delivery Fee in accordance with paragraph 2H(2) or (ii)
such closing is to be canceled and that the Co-Issuers will pay the Cancellation
Fee as provided in paragraph 2H(3). In the event that the Co-Issuers shall fail
to give such notice referred to in the preceding sentence, Prudential (on behalf
of each Purchaser) may at its election, at any time after 1:00 P.M., New York
City local time, on such scheduled Closing Day, notify the Co-Issuers in writing
that such closing is to be canceled and the Co-Issuers are obligated to pay the
Cancellation Fee as provided in paragraph 2H(3). Notwithstanding anything to the
contrary appearing in this Agreement, the Co-Issuers may elect to reschedule a
closing with respect to any given Accepted Notes on not more than one (1)
occasion, unless Prudential shall have otherwise consented in writing.
 
5

--------------------------------------------------------------------------------


 
2H.  Fees.
 
2H(1)  Issuance Fee. The Co-Issuers will pay to each Purchaser of Accepted Notes
in immediately available funds a fee (herein called the “Issuance Fee”) on each
Closing Day for Accepted Notes in an amount equal to 0.10% of the aggregate
principal amount of Shelf Notes sold to such Purchaser on such Closing Day.
 
2H(2)  Fixed Rate Shelf Notes Delayed Delivery Fee. If (i) the rate of interest
specified in a Confirmation of Acceptance in respect of any such Accepted Note
is a fixed rate of interest and (ii) the closing of the purchase and sale of any
Accepted Note is delayed for any reason beyond the original Closing Day for such
Accepted Note, the Co-Issuers will pay to the Purchaser of such Accepted Note
(a) on the Cancellation Date or actual closing date of such purchase and sale
and (b) if earlier, the next Business Day following 90 days after the Acceptance
Day for such Accepted Note and on the Business Day following the end of each
90-day period ending thereafter, a fee (herein called the “Delayed Delivery
Fee”) calculated as follows:
 
(BEY - MMY) X DTS/360 X PA
 
where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; “MMY” means Money Market Yield, i.e., the yield per
annum on a commercial paper investment of the highest quality selected by
Prudential on the date Prudential receives notice of the delay in the closing
for such Accepted Note having a maturity date or dates the same as, or closest
to, the Rescheduled Closing Day or Rescheduled Closing Days (a new alternative
investment being selected by Prudential each time such closing is delayed);
“DTS” means Days to Settlement, i.e., the number of actual days elapsed from and
including the original Closing Day with respect to such Accepted Note (in the
case of the first such payment with respect to such Accepted Note) or from and
including the date of the next preceding payment (in the case of any subsequent
delayed delivery fee payment with respect to such Accepted Note) to but
excluding the date of such payment; and “PA” means Principal Amount, i.e., the
principal amount of the Accepted Note for which such calculation is being made.
In no case shall the Delayed Delivery Fee be less than zero. Nothing contained
herein shall obligate any Purchaser to purchase any Accepted Note on any day
other than the Closing Day for such Accepted Note, as the same may be
rescheduled from time to time in compliance with paragraph 2G.
 
6

--------------------------------------------------------------------------------


 
2H(3)  Fixed Rate Shelf Notes Cancellation Fee. If (i) the rate of interest
specified in a Confirmation of Acceptance in respect of any such Accepted Note
is a fixed rate of interest and (ii) the Co-Issuers at any time notify
Prudential in writing that they are canceling the closing of the purchase and
sale of such Accepted Note, or if Prudential or any Prudential Affiliate
notifies the Co-Issuers in writing under the circumstances set forth in the last
sentence of paragraph 2E or the penultimate sentence of paragraph 2G that the
closing of the purchase and sale of such Accepted Note is to be canceled, or if
the closing of the purchase and sale of such Accepted Note is not consummated on
or prior to the last day of the Issuance Period (the date of any such
notification, or the last day of the Issuance Period, as the case may be, being
herein called the “Cancellation Date”), the Co-Issuers will pay the Purchasers
in immediately available funds an amount (the “Cancellation Fee”) calculated as
follows:
 
PI X PA
 
where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by
Prudential) of the Hedge Treasury Note(s) on the Cancellation Date over the bid
price (as determined by Prudential) of the Hedge Treasury Notes(s) on the
Acceptance Day for such Accepted Note by (b) such bid price; and “PA” has the
meaning ascribed to it in paragraph 2H(2). The foregoing bid and ask prices
shall be as reported by TradeWeb LLC (or, if such data for any reason ceases to
be available through TradeWeb LLC, any publicly available source of similar
market data as is then customarily used by Prudential). Each price shall be
rounded to the second decimal place. In no case shall the Cancellation Fee be
less than zero.
 
2I.  Floating Rate Shelf Note Provisions.
 
2I(1)  Interest. Floating Rate Shelf Notes shall bear interest on the unpaid
balance thereof, during each Interest Period, at a rate per annum equal to the
LIBOR Rate in respect of such Interest Period (unless such Floating Rate Shelf
Notes shall bear interest at the Prime Rate or a fixed rate of interest in
accordance with any of clause 2I(3), 2I(4) or 2I(5) of this paragraph 2I). The
LIBOR Rate in respect of any such Interest Period shall be determined (a) by
Prudential so long as Prudential Affiliates hold at least 66 2/3% of the
aggregate principal amount of the Shelf Notes outstanding at such time, and (b)
in all other circumstances, by the holder(s) of the largest aggregate principal
amount of Floating Rate Shelf Notes outstanding at such time. Interest on the
Floating Rate Shelf Notes shall (1) be payable (w) on the last day of each
Interest Period or if such Interest Period is longer than three (3) months, on
the date which occurs three (3) months after the first day of such Interest
Period, (x) on the date of any prepayment (on the amount prepaid), (y) at
maturity (whether accelerated or otherwise) and (z) after such maturity, on
demand; and (2) be computed on the actual number of days elapsed over, in the
case of any Floating Rate Shelf Note bearing interest at the LIBOR Rate, a year
of 360 days and, in the case of any Floating Rate Shelf Note bearing interest at
the Prime Rate, a year of 365 or 366 days, as the case may be.
 
7

--------------------------------------------------------------------------------


 
(i) The initial Interest Period for each Series of Floating Rate Shelf Notes
shall be as provided in the applicable Confirmation of Acceptance. Thereafter,
in an irrevocable written notice received from the Co-Issuers by each holder of
a Floating Rate Shelf Note of such Series no later than 12:00 noon New York City
time on the third Business Day prior to the end of an Interest Period with
respect to any outstanding Floating Rate Shelf Note, the Co-Issuers shall elect
the next applicable Interest Period for such Shelf Note; provided, that (a) at
no time may more than one Interest Period be in effect with respect to each
Series of Floating Rate Shelf Notes and (b) the Co-Issuers may not select any
Interest Period for any Series of Floating Rate Shelf Notes that would extend
beyond the maturity date of such Series of Shelf Notes. Such change in Interest
Period shall be effective as of the end of the then current Interest Period.
 
(ii) If the Co-Issuers fail to properly give any notice with respect to any
outstanding Floating Rate Shelf Note pursuant to paragraph 2I(1)(i) in a timely
manner, the Co-Issuers shall be deemed to have elected an Interest Period of
equivalent duration to the immediately preceding Interest Period. Promptly after
the beginning of each Interest Period, at the written request of the Co-Issuers,
Prudential or the holder of the greatest aggregate principal amount of the
applicable Series of Floating Rate Shelf Notes, as provided in clause (1) of
this paragraph 2I, shall notify the Co-Issuers of the LIBOR Rate for such
Interest Period. Failure to give any such notice shall not affect the
obligations of the Co-Issuers hereunder nor create any liability on any holder
of such Shelf Note. Each determination of the applicable interest rate on any
portion of the outstanding principal amount of such Series of Floating Rate
Shelf Notes for any Interest Period by such holder of the Shelf Notes of the
applicable Series in accordance with this paragraph 2I(1)(ii) shall be
conclusive and binding upon the Co-Issuers and all holders of such Shelf Notes
absent manifest error.
 
2I(2)  Breakage Cost Obligation.
 
(i) The Co-Issuers agree to indemnify each holder of Floating Rate Shelf Notes
for, and to pay promptly to such holder upon written request, any amounts
required to compensate such holder for any losses, costs or expenses sustained
or incurred by such holder (including, without limitation, any loss (excluding
loss of anticipated profits and punitive damages), cost or expense sustained or
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired to fund or maintain any loan evidenced by a Floating Rate Shelf Note)
as a consequence of (a) any event (including any prepayment of Floating Rate
Shelf Notes pursuant to paragraphs 4A or 4B or any acceleration of Floating Rate
Shelf Notes in accordance with paragraph 7A) which results in (x) such holder
receiving any amount on account of the principal of a Floating Rate Shelf Note
prior to the end of the Interest Period in effect therefor or (y) the conversion
of the interest rate applicable to any Floating Rate Note from the LIBOR Rate to
the Prime Rate or a fixed rate of interest pursuant to any provision of this
paragraph 2I other than on the last day of the Interest Period in effect
therefor, (b) any default in the making of any payment or prepayment required to
be made in respect of the Floating Rate Shelf Notes, or (c) the closing of the
purchase and sale of any Floating Rate Shelf Note being delayed for any reason
beyond the date which is ten (10) days following the Acceptance Day in respect
of such Floating Rate Shelf Note (such amount being the “Breakage Cost
Obligation”).
 
8

--------------------------------------------------------------------------------


 
(ii) A certificate of any holder of Floating Rate Shelf Notes setting forth any
amount or amounts which such holder is entitled to receive pursuant to this
paragraph 2I(2), together with calculations in reasonable detail reflecting the
basis for such amount or amounts, shall be delivered to the Co-Issuers and shall
be conclusive absent manifest error. Subject to the preceding sentence, the
Co-Issuers agree to pay such holder the amount shown as due on any such
certificate within five (5) Business Days after receipt of such certificate and
accompanying calculation.
 
2I(3)  Reserve Requirement, Change in Circumstances.
 
(i) Notwithstanding any other provision of this Agreement, if after the date of
this Agreement any change in applicable law or regulation or in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof (whether or not having the
force of law) shall change the basis of taxation of payments to any holder of a
Floating Rate Shelf Note of the principal of or interest on any Floating Rate
Shelf Note or any fees, expenses or indemnities payable hereunder (other than
changes in respect of franchise or other taxes imposed on the overall net income
of such holder or any participant by the United States or the jurisdiction in
which such holder or such participant has its principal office or by any
political subdivision or taxing authority therein), or shall impose, modify or
deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by any holder
of Floating Rate Shelf Notes or shall impose on such holder or the London
interbank market any other condition affecting this Agreement or Floating Rate
Shelf Notes held by such holder and the result of any of the foregoing shall be
to increase the cost to such holder of making or maintaining any loan at the
LIBOR Rate or to reduce the amount of any payment received or receivable by such
holder hereunder or under any of the Floating Rate Shelf Notes (whether of
principal, interest or otherwise) by an amount reasonably deemed by such holder
to be material, then, subject to paragraph 2I(4) hereof, the Issuers will pay to
such holder such additional amount or amounts as will compensate such holder for
such additional costs incurred or reduction suffered.
 
(ii) If any holder of a Floating Rate Shelf Note shall have reasonably
determined that the adoption after the date hereof of any law, rule, regulation,
agreement or guideline regarding capital adequacy, or any change after the date
hereof in any law, rule, regulation, agreement or guideline (whether such law,
rule, regulation, agreement or guideline subject to such change has been adopted
before or after the date hereof) or in the interpretation or administration
thereof, or compliance by such holder with any request or directive regarding
capital adequacy (whether or not having the force of law) of any Governmental
Authority has or would have the effect of reducing the rate of return on such
holder’s capital as a consequence of extending credit with respect to a Floating
Rate Shelf Note to a level below that which such holder could have achieved but
for such applicability, adoption, change or compliance (taking into
consideration such holder’s policies with respect to capital adequacy) by an
amount reasonably deemed by such holder to be material, then from time to time
the Co-Issuers agree to pay to such holder, subject to paragraph 2I(4) hereof
and the foregoing provisions of this paragraph 2I(3)(ii), such additional amount
or amounts as will compensate such holder for any such reduction suffered.
 
9

--------------------------------------------------------------------------------


 
(iii) A holder of Floating Rate Shelf Notes shall deliver to the Co-Issuers,
promptly after it has made a determination that any of the circumstances
specified in the foregoing clauses (i) or (ii) apply, a certificate setting
forth (a) the amount or amounts necessary to compensate such holder as specified
in clause (i) or (ii) above, which certificate shall be conclusive absent
manifest error, (b) the Prime Rate that would be applicable to any such Floating
Rate Shelf Notes if the Co-Issuers convert such Floating Rate Shelf Notes from
the LIBOR Rate to the Prime Rate pursuant to paragraph 2I(4) hereof, and (c) the
fixed rate of interest that would be applicable to any such Floating Rate Shelf
Notes if the Co-Issuers convert such Floating Rate Shelf Notes from the LIBOR
Rate to a fixed rate of interest pursuant to paragraph 2I(4) hereof. Subject to
paragraph 2I(4) hereof and the foregoing provisions of this paragraph
2I(3)(iii), the Co-Issuers agree to pay such holder the amount shown as due,
referred to in clause (a) of this paragraph 2I(3)(iii), on any such certificate
within five (5) Business Days after its receipt of the same.
 
(iv) Subject to paragraph 2I(3)(v), failure or delay on the part of any holder
of Floating Rate Shelf Notes to demand compensation for any increased costs or
reduction in amounts received or receivable or reduction in return on capital
shall not constitute a waiver of such holder’s right to demand such compensation
with respect to any period. The protection of this paragraph shall be available
to any such holder regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, agreement, guideline or other
change or condition that shall have occurred or been imposed.
 
(v) Notwithstanding the foregoing clauses (i) and (ii) of this paragraph 2I(3)
and subject to paragraph 2I(4) hereof, the Co-Issuers shall only be obligated to
compensate a holder of Floating Rate Shelf Notes for any amount described in
such clauses (i) or (ii) arising or accruing during (a) any time period
commencing not more than three months prior to the date on which such holder
shall have notified the Co-Issuers that such holder proposes to demand such
compensation and shall have identified to the Co-Issuers the statute, regulation
or other basis upon which the claimed compensation is or will be based and (b)
any time or period during which, because of the retroactive application of the
statute, regulation or other basis, such holder did not know that such amount
would arise or accrue.
 
10

--------------------------------------------------------------------------------


 
2I(4)  Illegality. Notwithstanding any other provision of this Agreement, if,
after the date hereof, any change in any law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof shall make it unlawful for any holder
of the Floating Rate Shelf Notes to extend credit at the LIBOR Rate or to give
effect to its obligations as contemplated hereby with respect to any extension
of credit at the LIBOR Rate, then (i) such holder shall promptly deliver to the
Co-Issuers a certificate notifying the Co-Issuers of such circumstances and
setting forth (a) the Prime Rate that would be applicable to any such Floating
Rate Shelf Notes if the Co-Issuers convert such Floating Rate Shelf Notes from
the LIBOR Rate to the Prime Rate pursuant to paragraph 2I(6) hereof, and (b) the
fixed rate of interest that would be applicable to any such Floating Rate Shelf
Notes if the Co-Issuers convert such Floating Rate Shelf Notes from the LIBOR
Rate to a fixed rate of interest pursuant to paragraph 2I(4) hereof (which
notice shall be withdrawn when such holder determines in good faith that such
circumstances no longer exist), (ii) the obligation of such holder to extend
credit with respect to the Floating Rate Shelf Notes at the LIBOR Rate or to
continue extending credit at the LIBOR Rate shall forthwith be cancelled and,
until such time as it shall no longer be unlawful for such holder to extend
credit at the LIBOR Rate, such holder shall then be obligated only to extend
credit at either the Prime Rate or a fixed rate of interest, at the Co-Issuers’
option pursuant to the terms of paragraph 2I(6) below.
 
2I(5)  Inability to Determine Interest Rate. If one (1) Business Day prior to
the first day of any Interest Period, any holder of Floating Rate Shelf Notes
shall have determined in good faith (which determination shall be conclusive and
binding upon the Co-Issuers) that, by reason of circumstances affecting the
London interbank market, adequate and reasonable means do not exist for
ascertaining the LIBOR Rate for such Interest Period in accordance with the
definition of “LIBOR Rate”, such holder shall give facsimile or telephonic
notice followed by written notice thereof to the Co-Issuers as soon as
practicable thereafter. If such notice is given, any outstanding Floating Rate
Shelf Notes bearing interest at the LIBOR Rate shall be converted, at the end of
the then applicable Interest Period, to bear interest at the Prime Rate. Each
such Floating Rate Shelf Note shall continue to bear interest at the Prime Rate
until such time as such holder has determined in good faith that adequate and
reasonable means exist for ascertaining the LIBOR Rate. Upon any such
determination by such holder, such holder shall promptly deliver to the
Co-Issuers written notice that circumstances causing such conversion from the
LIBOR Rate to the Prime Rate have ceased, and on the first day of the next
succeeding Interest Period (deemed to be the Interest Period of equivalent
duration to the Interest Period elected by the Issuers in the most recent
written notice received from the Co-Issuers to each holder of a Floating Rate
Shelf Note pursuant to paragraph 2I(1)(i)), each Floating Rate Shelf Note shall
bear interest at the LIBOR Rate determined as originally defined hereby.
 
2I(6)  Optional Conversion of Interest Rate. Notwithstanding any other provision
of this paragraph 2I, upon the occurrence of any of the events or circumstances
set forth in paragraphs 2I(3), 2I(4) or 2I(5) herein, and upon receipt by the
Co-Issuers of a certificate delivered by any holder of Floating Rate Shelf Notes
pursuant to any such paragraph, the Co-Issuers may, at the Co-Issuers’ option,
by written notice to such holder within five (5) Business Days of receipt of any
such certificate, convert the interest rate applicable to the Floating Rate
Shelf Note held by such holder bearing interest at the LIBOR Rate to either (a)
the Prime Rate, or (b) a fixed rate of interest, each as determined by the
holder of the applicable Floating Rate Shelf Notes and as set forth in such
certificates. (In the case of a fixed rate of interest, such rate shall be
determined by the holder of the applicable Floating Rate Shelf Notes on the
basis that the Shelf Note to bear such rate shall mature on the originally
scheduled maturity date of such Shelf Note, with the same amortization schedule,
and with interest payable semiannually beginning on the date that is 6 months
after the conversion date.) Such conversion shall be effective upon receipt of
such notice by such holder. Any Floating Rate Shelf Note bearing a fixed rate of
interest as the result of a conversion pursuant to this paragraph 2I(6) shall be
treated as a Fixed Rate Shelf Note for all purposes hereof (including, without
limitation, prepayment) after such conversion. Any conversion of a Floating Rate
Shelf Note bearing interest at the LIBOR Rate to a Note bearing a fixed rate of
interest as the result of a conversion pursuant to this paragraph 2I(6) shall be
permanent. Any conversion of a Floating Rate Shelf Note bearing interest at the
LIBOR Rate to a Shelf Note bearing interest at the Prime Rate may be converted
to a Shelf Note bearing interest at the LIBOR Rate in accordance with the
procedure set forth in paragraph 2I(1). If any such conversion of a Floating
Rate Shelf Note occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the Co-Issuers shall pay to such holder
such amounts, if any as may be required pursuant to paragraph 2I(2). Any such
conversion from the LIBOR Rate to the Prime Rate or a fixed rate of interest
pursuant to this paragraph 2I(6) shall replace the Co-Issuers’ obligations to
pay the amounts referred to in paragraph 2I(3)(i) solely to the extent that such
amounts have not yet been incurred by any holder of a Floating Rate Shelf Note
at the time of such conversion.
 
11

--------------------------------------------------------------------------------


 
2I(7)  Effectiveness of Provisions. The provisions of this paragraph 2I shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Floating Rate Shelf Notes, the invalidity or
unenforceability of any term or provision of this Agreement or any Floating Rate
Shelf Note, or any investigation made by or on behalf of any holder of Floating
Rate Shelf Notes.
 
2I(8)  Avoidance by holders of Notes. Each of the holders of the Notes agrees
that, upon the occurrence of any event giving rise to the operation of
paragraphs 2I(3) or 2I(4) with respect to such holder it will, if requested by
the Co-Issuers, use reasonable efforts (subject to overall policy considerations
of such holder for any loans affected by such event), to avoid the consequence
of the event giving rise to the operation of any such paragraph, provided that
any action taken in connection with such efforts does not result in such holder
suffering any material economic, legal or regulatory disadvantage. Nothing in
this paragraph 2I(8) shall affect or postpone any of the obligations of the
Co-Issuers or the right of the holders of Note provided in paragraphs 2I(3) or
2I(4).
 
2I(9)  Tax Forms.
 
(i) Each holder of Notes that is not organized under the laws of the U.S. or a
state thereof (each a “Non-U.S. Noteholder”) agrees that it will, not more than
ten Business Days after the date of this Agreement, (a) deliver to the
Co-Issuers two duly completed copies of U.S. Internal Revenue Service Form
W-8BEN or W-8ECI, certifying in either case that such holder is entitled to
receive payments under this Agreement without deduction or withholding of any,
or is subject to a reduced rate of withholding of, U.S. federal income taxes,
and (b) deliver to the Co-Issuers a U.S. Internal Revenue Form W-8 or W-9, as
the case may be, and certify that it is entitled to an exemption from U.S.
backup withholding tax. Each Non-U.S. Noteholder further undertakes to deliver
to each of the Co-Issuers (x) renewals or additional copies of such form (or any
successor form) on or before the date that such form expires or become obsolete,
and (y) after the occurrence of any event requiring a change in the most recent
forms so delivered by it, such additional forms or amendments thereto as may be
reasonably requested by the Co-Issuers. All forms or amendments described in the
preceding sentence shall certify that such holder is entitled to receive
payments under this Agreement without deduction or withholding of any, or is
subject to a reduced rate of withholding of, U.S. federal income taxes, unless
an event (including without limitation any change in treaty, law or regulation)
has occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
holder from duly completing and delivering any such form or amendment with
respect to it and such holder advises the Co-Issuers that it is not capable of
receiving payments without any deduction or withholding, or at the reduced rate
of withholding, of U.S. federal income tax. Notwithstanding any other provision
of this paragraph, a Non-U.S. Noteholder shall not be required to deliver any
form pursuant to this paragraph that such Non-U.S. Noteholder is not legally
able to deliver.
 
12

--------------------------------------------------------------------------------


 
(ii) For any period during which a Non-U.S. Noteholder has failed to provide the
Co-Issuers with an appropriate form pursuant to clause (i) of this paragraph
2I(9) (unless such failure is due to a change in treaty, law, or regulation, or
any change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Non-U.S. Noteholder shall not be entitled to
indemnification under paragraph 2I(3) with respect to income taxes imposed by
the United States; provided that, should a Non-U.S.Noteholder which is otherwise
exempt from or subject to a reduced rate of withholding tax become subject to
taxes because of its failure to deliver a form required under such clause (i),
the Co-Issuers shall, at the expense of such Non-U.S. Noteholder, take such
steps as such Non-U.S. Noteholder shall reasonably request to assist such
Non-U.S. Noteholder to recover such taxes.
 
(iii) To the extent that withholding tax indemnification of the holders of Notes
is provided for herein, any holder of Notes that is entitled to an exemption
from or reduction of withholding tax with respect to payments under this
Agreement or any Note pursuant to the law of any relevant jurisdiction or any
relevant treaty shall deliver to the Co-Issuers at the time or times prescribed
by applicable law, such properly completed and executed documentation prescribed
by applicable law as will permit such payments to be made without withholding or
at a reduced rate; provided that (a) the Co-Issuers have delivered a written
request to such holder to deliver such documentation, and have provided the
forms thereof (together with instructions therefor in the English language, or
an English translation thereof), at least 60 days prior to such prescribed time
or times and (b) the delivery of such documentation would not (in such holder's
reasonable judgment) impose any unreasonable burden (in time, resources or
otherwise) on such holder or result in any confidential or proprietary income
tax return information being revealed directly or indirectly to any Person (it
being understood that a holder shall not have any obligation under this clause
(iii) if any condition in this proviso shall not be satisfied).
 
13

--------------------------------------------------------------------------------


 
3.  CONDITIONS OF CLOSING.
 
3A.  Conditions to Effectiveness. The agreement of Prudential and the Existing
Noteholders to amend and restate the Existing Agreement in its entirety as
provided herein is subject to the satisfaction, on or before the Effective Date,
of the following conditions:
 
3A(1)  Prudential shall have received the following documents, each duly
executed and delivered by the party or parties thereto and in form and substance
satisfactory to Prudential:
 
(i) Confirmation, Reaffirmation and Amendment of Parent Guarantee Agreement,
dated as of the date hereof, executed by the Parent, Prudential and the holders
from time to time of the Shelf Notes, in the form of Exhibit D-1 hereto (the
“Confirmation and Reaffirmation of Parent Guaranty”);
 
(ii) Confirmation, Reaffirmation and Amendment of Subsidiary Guarantee
Agreement, dated as of the date hereof, executed by each of the Subsidiary
Guarantors, Prudential and the holders from time to time of the Shelf Notes, in
the form of Exhibit D-2 hereto (the “Confirmation and Reaffirmation of
Subsidiary Guaranty”);
 
(iii) Confirmation, Reaffirmation and Amendment of Subordination Agreement,
dated as of the date hereof, by and among the Credit Parties, Prudential and
each of the other holders from time to time of the Shelf Notes, in the form of
Exhibit E hereto (the “Confirmation and Reaffirmation of Subordination
Agreement”);
 
(iv) Confirmation, Reaffirmation and Amendment of Pledge and Security Agreement,
dated as of the date hereof, executed by the Obligors and the Subsidiary
Guarantors (other than any Subsidiary Guarantors that are limited liability
companies or limited partnerships) in favor of the Security Trustee, as secured
party, for the benefit of the holders from time to time of Shelf Notes, in the
form of Exhibit F hereto (the “Confirmation and Reaffirmation of Pledge
Agreement”);
 
(v) the Intercreditor Agreement;
 
(vi) Amendment to the Trust Agreement, dated as of the date hereof, executed by
the Co-Issuers, the Purchasers, the Existing Noteholders and the Security
Trustee; and
 
14

--------------------------------------------------------------------------------


 
(vii) such other certificates, documents and agreements as Prudential may
request (including those referenced in paragraph 3B).
 
3A(2)  Opinions of Counsel. Prudential shall have received:
 
(i) from Bingham McCutchen LLP, a favorable opinion satisfactory to Prudential
as to such matters incident to the matters herein contemplated as it may
reasonably request; and
 
(ii) from Harvey F. Milman, chief legal officer to the Credit Parties, a
favorable opinion satisfactory to Prudential and substantially in the form of
Exhibit H-1 attached hereto. The Obligors hereby direct each such counsel to
deliver such opinion and understand and agree that Prudential and each Purchaser
will and is hereby authorized to rely on such opinion.
 
3A(3)  Representations and Warranties; No Default. The representations and
warranties contained in this Agreement and each of the other Transaction
Documents shall be true on and as of the Effective Date; there shall exist on
the Effective Date no Event of Default or Default; and each of the Obligors
shall have delivered to such Purchaser an Officer's Certificate, dated the
Effective Date, to both such effects substantially in the form attached hereto
as Exhibit I.
 
3A(4)  Constitutive and Authorization Documents. Prudential shall have received
from each Credit Party a certificate substantially in the form of Exhibit J
attached hereto, certifying (i) as to the incumbency of the Persons executing
the Transaction Documents and other documents in connection therewith on behalf
of such Credit Party and (ii) that the certificate of incorporation, including
all amendments thereto, and by-laws of each Credit Party that is a corporation,
the certificate of limited partnership and the limited partnership agreement of
each Credit Party that is a limited partnership, and the certificate of
formation and operating agreement of each Credit Party that is a limited
liability company have not been amended since the date of the Existing Agreement
in any material respect, except as disclosed in such certification, and
attaching copies of such Credit Party’s constitutive documents, as in effect on
the Effective Date (unless previously delivered), good standing certificates,
and the resolutions authorizing its execution and delivery of the Transaction
Documents to which it is a party, and certifying as to such other matters as
Prudential may reasonably request.
 
3A(5)  [Intentionally Omitted]
 
3A(6)  Payment of Closing Expenses. The Obligors shall have paid at the closing
the fees, charges and disbursements of the special counsel to Prudential and the
Purchasers as presented by such counsel in a statement on the Effective Date and
for which the Obligors are responsible in accordance with paragraph 13B.
 
3A(7)  Proceedings. All proceedings taken or to be taken in connection with the
transactions contemplated hereby and all documents incident thereto shall be
satisfactory in form and substance to Prudential, and Prudential shall have
received all such counterpart originals or certified or other copies of such
documents as it may reasonably request.
 
15

--------------------------------------------------------------------------------


 
3B.  Conditions to Closing Each Purchase of Shelf Notes. The obligation of any
Purchaser to purchase and pay for any Shelf Notes is subject to the
satisfaction, on or before the Closing Day for such Shelf Notes, of the
following conditions:
 
3B(1)  Shelf Notes. Such Purchaser shall have received the Shelf Note(s) to be
purchased by such Purchaser, dated the applicable Closing Day with respect to
such Shelf Notes.
 
3B(2)  Private Placement Number. Such Purchaser shall have received a Private
Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in connection
with the Securities Valuation Office of the National Association of Insurance
Commissioners) for the Shelf Notes to be purchased by it.
 
3B(3)  Opinions of Counsel. Such Purchaser shall have received from (a) Phillips
Nizer LLP, special counsel to the Credit Parties (or such other counsel
designated by the Credit Parties and acceptable to the Purchasers) and (b)
Squire, Sanders & Dempsey L.L.P., special Ohio counsel to Kinro (or such other
counsel designated by Kinro and acceptable to the Purchasers), favorable
opinions satisfactory to Prudential and substantially in the forms of Exhibit
H-2 and Exhibit H-3, respectively, attached hereto. The Obligors hereby direct
each such counsel to deliver such opinion, agree that the issuance and sale of
any Shelf Notes will constitute a reconfirmation of such direction, and
understand and agree that each Purchaser receiving such an opinion will and is
hereby authorized to rely on such opinion.
 
3B(4)  Representations and Warranties; No Default. The representations and
warranties contained in this Agreement and each of the other Transaction
Documents shall be true on and as of such Closing Day, except to the extent of
(a) changes caused by the transactions herein contemplated, and (b) such changes
or exceptions thereto as may be indicated in the Request for Purchase and are
reasonably acceptable to Prudential. In addition, there shall exist on such
Closing Day no Event of Default or Default; and each of the Obligors shall have
delivered to such Purchaser an Officer's Certificate, dated such Closing Day, to
both such effects substantially in the form attached hereto as Exhibit I.
 
3B(5)  Constitutive and Authorization Documents. Such Purchaser shall have
received from each Credit Party a certificate substantially in the form of
Exhibit J attached hereto, certifying as to the incumbency of the Persons
executing the Shelf Notes and other documents, agreements and certificates in
connection therewith on behalf of such Credit Party and attaching copies of such
Credit Party’s constitutive documents as in effect on such Closing Day (unless
previously delivered), good standing certificates, and, where applicable, the
resolutions authorizing its execution of and issuance of the Shelf Notes, and
certifying as to such other matters as the Purchasers may reasonably request.
 
3B(6)  [Intentionally Omitted] 
 
16

--------------------------------------------------------------------------------


 
3B(7)  Purchase Permitted by Applicable Laws. The purchase of and payment for
the Shelf Notes to be purchased by such Purchaser on the applicable Closing Day
(including the use of the proceeds of such Shelf Notes by the Co-Issuers) shall
not violate any applicable law or governmental regulation (including, without
limitation, Section 5 of the Securities Act or Regulation T, U or X of the Board
of Governors of the Federal Reserve System) and shall not subject such Purchaser
to any tax, penalty or liability under or pursuant to any applicable law or
governmental regulation, and such Purchaser shall have received such
certificates or other evidence as it may request to establish compliance with
this condition.
 
3B(8)  Payment of Certain Fees. The Co-Issuers shall have paid to Prudential or
any Purchaser, as applicable, any fees due it pursuant to or in connection with
this Agreement, including any Issuance Fee due pursuant to paragraph 2H(1) and
any Delayed Delivery Fee due pursuant to paragraph 2H(2).
 
3B(9)  Payment of Closing Expenses. The Obligors shall have paid at the closing
the fees and disbursements of the special counsel to Prudential and the
Purchasers as presented by such counsel in a statement on the Closing Day and
for which the Co-Issuers are responsible in accordance with paragraph 13B.
 
3B(10)  Proceedings. All proceedings taken or to be taken in connection with the
transactions contemplated hereby and all documents incident thereto shall be
satisfactory in form and substance to such Purchaser, and such Purchaser shall
have received all such counterpart originals or certified or other copies of
such documents as it may reasonably request.
 
4.  PREPAYMENTS. 
 
The Shelf Notes shall be subject to required prepayment as and to the extent
provided in paragraph 4A. The Shelf Notes shall also be subject to prepayment
under the circumstances set forth in paragraph 4B and paragraph 4C. Any
prepayment made by the Co-Issuers pursuant to any other provision of this
paragraph 4 shall not reduce or otherwise affect its obligation to make any
required prepayment as specified in paragraph 4A.
 
4A.  Required Prepayments of Shelf Notes. Each Series of Shelf Notes shall be
subject to required prepayments, if any, set forth in the Shelf Notes of such
Series.
 
4B.  Optional Prepayments of Notes
 
4B(1)  Optional Prepayments of the Fixed Rate Shelf Notes With Yield-Maintenance
Amount. The Fixed Rate Shelf Notes of each Series shall be subject to
prepayment, in whole at any time or from time to time in part (in integral
multiples of $100,000 and in a minimum amount of $1,000,000), at the option of
the Co-Issuers, at 100% of the principal amount so prepaid plus interest thereon
to the prepayment date and the Yield-Maintenance Amount, if any, with respect to
each such Fixed Rate Shelf Note. Any partial prepayment of a Series of such
Fixed Rate Shelf Notes pursuant to this paragraph 4B(1) shall be applied in
satisfaction of remaining required payments of principal on such Series of Fixed
Rate Shelf Notes in inverse order of their scheduled due dates.
 
17

--------------------------------------------------------------------------------


 
4B(2)  Optional Prepayment of Floating Rate Shelf Notes. Except as may be
otherwise provided in the Confirmation of Acceptance with respect to any Series
of Floating Rate Shelf Notes, the Floating Rate Shelf Notes of each Series shall
be subject to prepayment after the first anniversary of the initial issuance of
such Series of Floating Rate Shelf Notes, in whole at any time or from time to
time in part (in integral multiples of $100,000 and in a minimum amount of
$1,000,000), at the option of the Co-Issuers, at 100% of the principal amount so
prepaid plus interest thereon to the prepayment date and the Breakage Cost
Obligation, if any, and any prepayment compensation (as set forth in any
Confirmation of Acceptance relating to any Series of Floating Rate Notes) with
respect to any such Floating Rate Shelf Note. Any partial payment of such
Floating Rate Shelf Note pursuant to this paragraph 4B(2) shall be applied in
satisfaction of remaining required payments of principal on such Series of
Floating Rate Shelf Notes in inverse order of their scheduled due dates.
 
4C.  Prepayment Pursuant to Intercreditor Agreement. The Shelf Notes prepaid
with a distribution made pursuant to the terms of the Intercreditor Agreement
shall be made at 100% of the principal amount so prepaid, plus interest thereon
to the prepayment date and the Yield-Maintenance Amount, Breakage Cost
Obligation, if any, or any prepayment compensation (as set forth in any
Confirmation of Acceptance relating to any Series of Floating Rate Notes), with
respect to each such Shelf Notes. Any partial prepayment of the Shelf Notes
pursuant to this paragraph 4(C) shall be applied in satisfaction of remaining
required payments of principal in inverse order of their scheduled due dates.
 
4D.  Notice of Optional Prepayment. The Co-Issuers shall give the holder of each
Shelf Note to be prepaid pursuant to paragraph 4B irrevocable written notice of
such prepayment not less than 10 Business Days prior to the prepayment date,
specifying such prepayment date, the aggregate principal amount of the Shelf
Notes to be prepaid on such date, the principal amount of the Shelf Notes held
by such holder to be prepaid on that date and that such prepayment is to be made
pursuant to paragraph 4B. Notice of prepayment having been given as aforesaid,
the principal amount of the Shelf Notes specified in such notice, together with
interest thereon to the prepayment date and together with the Yield-Maintenance
Amount or Breakage Cost Obligation or other applicable prepayment compensation,
if any, herein provided, shall become due and payable on such prepayment date.
The Co-Issuers shall, on or before the day on which they give written notice of
any prepayment pursuant to paragraph 4B, give telephonic notice of the principal
amount of the Shelf Notes to be prepaid and the prepayment date to each
Significant Holder which shall have designated a recipient for such notices in
the Purchaser Schedule attached to the applicable Confirmation of Acceptance for
such Significant Holder or by notice in writing to the Co-Issuers.
 
4E.  Application of Prepayments. In the case of each prepayment of less than the
entire unpaid principal amount of all outstanding Shelf Notes of any Series
pursuant to paragraph 4A, the amount to be prepaid shall be applied pro rata to
all outstanding Shelf Notes of such Series according to the respective unpaid
principal amounts thereof. In the case of each prepayment of less than the
entire unpaid principal amount of all outstanding Shelf Notes pursuant to
paragraphs 4B or 4C, the amount to be prepaid shall be applied pro rata to all
outstanding Shelf Notes of all Series according to the respective unpaid
principal amounts thereof.
 
18

--------------------------------------------------------------------------------


 
4F.  No Acquisition of Shelf Notes. The Obligors shall not, and shall not permit
any of their Subsidiaries or Affiliates to, prepay or otherwise retire in whole
or in part prior to their stated final maturity (other than by prepayment
pursuant to paragraphs 4A, 4B or 4C or upon acceleration of such final maturity
pursuant to paragraph 7A), or purchase or otherwise acquire, directly or
indirectly, Shelf Notes held by any holder.
 
5.  AFFIRMATIVE COVENANTS. During the Issuance Period and so long thereafter as
any Shelf Note or other amount owing under this Agreement or any other
Transaction Document shall remain unpaid, the Obligors covenant as follows:
 
5A.  Financial Statements; Notice of Defaults. The Obligors will deliver to each
holder of any Shelf Notes in triplicate:
 
(i) within the earlier of 45 days after the end of each of the first three
fiscal quarters of each fiscal year of the Parent or 10 days after filing with
the SEC, (a) the Parent’s consolidated balance sheet and related statements of
operations, stockholders' equity and cash flows as of the end of and for such
fiscal quarter (except in the case of statements of stockholders’ equity and
statements of cash flows) and the then elapsed portion of the fiscal year,
setting forth in each case (except in the case of stockholders' equity) in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its authorized financial officers as presenting fairly in
all material respects the financial condition and results of operations of the
Parent and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, and (b) consolidating balance sheets of the Parent and
of each Co-Issuer setting forth such information separately for the Parent and
for each Co-Issuer and related consolidating statements of operations of the
Parent and of each Co-Issuer setting forth such information separately for the
Parent and each Co-Issuer as of the end of and for such quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or in the case of
the balance sheets, as of the end of) the previous fiscal year, all of which
shall be certified by the chief financial officer of the Parent as fairly
presenting the financial condition and results of operations therein shown in
accordance with GAAP consistently applied subject to normal year-end adjustments
and the absence of footnotes;
 
(ii) within the earlier of 120 days after the end of each fiscal year of the
Parent or 10 days after filing with the SEC, (a) the Parent’s audited
consolidated balance sheet and related statements of operations, stockholders'
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by KPMG LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Parent and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, and (b) consolidating balance sheets setting
forth such information separately for the Parent and for each Co-Issuer as of
the end of such fiscal year and consolidating statements of operations setting
forth such information separately for the Parent and for each Co-Issuer for such
fiscal year, such consolidating balance sheet and consolidating statements of
operations to be certified by the chief financial officer of the Parent as
fairly presenting the financial condition and results of operations of the
Parent and each Co-Issuer as of the end of, and for, such fiscal period in
accordance with GAAP;
 
19

--------------------------------------------------------------------------------


 
(iii) concurrently with any delivery of financial statements under clause (i) or
(ii) above, an Officer’s Certificate of the Parent (a) certifying as to whether
a Default or Event of Default has occurred and, if a Default or Event of Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with paragraphs 6C, 6D, 6F, 6H, 6I, 6J, 6K
and 6L and (b) stating whether any change in the application of GAAP in respect
of the audited financial statements referred to in paragraph 8B has occurred
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate;
 
(iv) concurrently with any delivery of financial statements under clause (ii)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default or Event of Default
(which certificate may be limited to the extent required by accounting rules or
guidelines), and promptly after receipt by the Parent, a copy of each management
letter (if prepared) of such accounting firm (together with any response thereto
prepared by the Parent);
 
(v) promptly (a) after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Parent or any Subsidiary thereof with the SEC (or any governmental body or
agency succeeding to any or all of the functions of the SEC) or with any
national securities exchange, or distributed by the Parent to its shareholders
generally, as the case may be; and (b) copies of any documents and information
furnished to any other government agency (except if in the ordinary course of
business), including the Internal Revenue Service;
 
(vi) promptly, a copy of any amendment or waiver of any provision of any
agreement or instrument referred to in paragraph 6O;
 
(vii) not later than the time furnished to such Person, a copy of any
certificate or notice given by any Credit Party to the Administrative Agent (as
such term is defined in the Bank Credit Agreement) and/or the Bank Lenders, or
received by any Credit Party from the Administrative Agent or any Bank Lender in
connection with the Bank Credit Agreement; and
 
(viii) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of each Credit Party or
any Subsidiary thereof, or compliance with the terms of this Agreement, the
Shelf Notes or the other Transactions Documents, as Prudential or any holder of
Shelf Notes may reasonably request.
 
20

--------------------------------------------------------------------------------


 
5B.  Information Required by Rule 144A. The Parent covenants that it will, upon
the request of the holder of any Shelf Note, provide such holder, and any
qualified institutional buyer designated by such holder, such financial and
other information as such holder may reasonably determine to be necessary in
order to permit compliance with the information requirements of Rule 144A under
the Securities Act in connection with the resale of Shelf Notes, except at such
times as the Parent is subject to and in compliance with the reporting
requirements of section 13 or 15(d) of the Exchange Act. For the purpose of this
paragraph 5B, the term “qualified institutional buyer” shall have the meaning
specified in Rule 144A under the Securities Act.
 
5C.  Other Information. Each Obligor covenants that it will deliver to each
Significant Holder:
 
5C(1)  Notice of Default or Event of Default — promptly after a Responsible
Officer becoming aware of the existence of any Default or Event of Default or
that any Person has given any notice or taken any action with respect to a
claimed default hereunder or that any Person has given any notice or taken any
action with respect to a claimed default of the type described in paragraph
7A(iii) of this Agreement, a written notice specifying the nature and period of
existence thereof and what actions the Obligors are taking or propose to take
with respect thereto;
 
5C(2)  ERISA — prompt written notice of the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of any Credit Party and its
Subsidiaries in an aggregate amount exceeding $250,000;
 
5C(3)  Actions, Proceedings — promptly after the commencement thereof, written
notice of the filing or commencement of any action, suit or proceeding by or
before any Governmental Authority or arbitration board or tribunal against or
affecting any Credit Party or any Affiliate thereof that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
and
 
5C(4)  Material Adverse Effect — prompt written notice of any other development
that results in, or could reasonably be expected to result in, a Material
Adverse Effect.
 
Each notice delivered under this paragraph shall be accompanied by a statement
of a Responsible Officer or other executive officer of a Co-Issuer or the Parent
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
 
5D.  [Intentionally Omitted]
 
21

--------------------------------------------------------------------------------


 
5E.  Compliance with Law.
 
(i) Without limiting paragraph 6P, each Obligor will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including, without
limitation, the USA Patriot Act), except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
 
(ii) Without limiting the preceding paragraph, each Obligor will, and will cause
each of its Subsidiaries to (a) comply in all material respects with, and use
reasonable best efforts to ensure compliance in all material respects by all
tenants and subtenants, if any, with, all applicable Environmental Laws; and (b)
conduct and complete (or cause to be conducted and completed) all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws and in a timely fashion comply
in all material respects with all lawful orders and directives of all
governmental authorities regarding Environmental Laws except to the extent that
the same are being contested in good faith by appropriate proceedings and the
pendency of such proceedings could not be reasonably expected to have a Material
Adverse Effect.
 
5F.  Insurance and Maintenance of Properties. Each Obligor will, and will cause
each of its Subsidiaries to, (i) keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, and (ii) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations, including, without limitation, insurance against
fire, and public liability insurance against such risks and in such amounts, and
having such deductible amounts as are customary, with companies in the same or
similar businesses and which is no less than may be required by law.
 
5G.  [Intentionally Omitted]
 
5H.  Payment of Taxes and Claims. Each Obligor will, and will cause each of its
Subsidiaries to, pay its obligations, including tax liabilities, that, if not
paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Obligor or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect,
and (d) the same shall be paid or discharged or fully and adequately bonded
before it might become a Lien upon any property or asset of such Obligor or
Subsidiary.
 
5I.  Corporate Existence, Etc. Each Obligor will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges and franchises material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under paragraph 6B.
 
22

--------------------------------------------------------------------------------


 
5J.  Books and Records; Inspection. Each Obligor will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities. Each Obligor will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Security Trustee
and any holder of Notes, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, and to verify the status of any Collateral, all at such reasonable
times and as often as reasonably requested, subject to Section 12 hereof.
 
5K.  Subsidiary Guaranty; Security Documents. If any Person (a) after the
Effective Date becomes (whether upon its formation, by acquisition of stock or
other interests therein, or otherwise) a Subsidiary of any Credit Party (a “New
Subsidiary”), (b) that was an Inactive Subsidiary of a Credit Party ceases to be
an Inactive Subsidiary of a Credit Party but continues to be a Subsidiary
thereof, or (c) any Person becomes directly or indirectly liable for (whether by
way of becoming a co-borrower, guarantor or otherwise) all or any part of the
Indebtedness under, or in respect of, the Bank Credit Agreement, the Obligors
shall promptly (i) cause such New Subsidiary, formerly Inactive Subsidiary or
other Person to become a Subsidiary Guarantor pursuant to an instrument in form,
scope, and substance satisfactory to the Required Holders, (ii) deliver or cause
to be delivered, or assign, to the Security Trustee (x) subject to the Lien in
favor of the Security Trustee under the Pledge Agreement, the certificates
representing shares of stock or other interests of the New Subsidiary, formerly
Inactive Subsidiary or other Person owned by an Obligor (or Subsidiary thereof),
together with appropriate instruments of transfer required under the Pledge
Agreement, and (y) an amendment to the Pledge Agreement, reflecting the
foregoing in the form thereof prescribed under the Pledge Agreement; and (iii)
cause such New Subsidiary, formerly Inactive Subsidiary or other Person to
become a party to the Pledge Agreement (and any other documents required to be
executed in connection therewith) pursuant to one or more instruments or
agreements satisfactory in form and substance to the Security Trustee, the
effect of which shall be to secure all amounts owing hereunder and in respect of
the Shelf Notes by a first priority Lien on and security interest in (which Lien
and security interest may be pari passu with a like Lien and security interest
in favor of the Collateral Agent on behalf of the Bank Lenders) the Capital
Stock of such New Subsidiary, formerly Inactive Subsidiary or other Person,
provided, however, that in any event, prior to the time that any New Subsidiary,
formerly Inactive Subsidiary or other Person receives the proceeds of, or makes,
any loan or advance or other extension of credit, from or to, or otherwise
becomes the obligor or obligee in respect of any Indebtedness of, any Obligor or
Subsidiary thereof, the Obligors shall (A) cause to be taken, in respect of any
such obligor, the actions referred to in the preceding clauses (i), (ii), and
(iii), and (B) in the case of any such obligee, cause such obligee to become a
party to the Subordination Agreement pursuant to one or more instruments or
agreements satisfactory in form and substance to the Required Holders.
 
5L.  Further Assurances. Each Obligor will, and will cause its Subsidiaries to,
execute any and all further documents, financing statements, agreements and
instruments, and take all further action (including, without limitation, filing
Uniform Commercial Code and other financing statements and the establishment of
and deposit of Collateral into custody accounts) that may be required under
applicable law, or that the Required Holders or the Security Trustee may
reasonably request, in order to effectuate the transactions contemplated by the
Transaction Documents and in order to grant, preserve, protect and perfect the
validity and first priority of the security interests created or intended to be
created by the Pledge Agreement, it being understood that it is the intent of
the parties that the Indebtedness owing hereunder and under the Shelf Notes
shall be secured by, among other things, all the interests of each Obligor in
each Subsidiary or Affiliate and of each Subsidiary Guarantor in each Subsidiary
or Affiliate, including any such interests acquired subsequent to the Effective
Date. Such security interests and Liens will be created under the Pledge
Agreement and other security agreements, and other instruments and documents in
form and substance satisfactory to the Required Holders, and the Obligors shall
deliver or cause to be delivered to the holders of the Shelf Notes all such
instruments and documents (including a legal opinion in substantially the form
of Exhibit H-2 and lien searches) as the Required Holders shall reasonably
request to evidence compliance with this paragraph 5L. The Obligors agree to
provide such evidence as the Required Holders shall reasonably request as to the
perfection and priority status of each such security interest and Lien (which
Lien and security interest may be coordinate with a like Lien in favor of the
Collateral Agent for the benefit of the Bank Lenders).
 
23

--------------------------------------------------------------------------------


 
5M.  Succession Plan. The Parent shall at all times have and keep in effect a
succession plan for its principal officers which has been approved by its board
of directors (the “Succession Plan”) and shall furnish to each Significant
Holder upon request from time to time a copy of the same, provided that such
plan shall be kept confidential by each such Significant Holder.
 
6.  NEGATIVE COVENANTS. 
 
During the Issuance Period and so long thereafter as any Shelf Note or other
amount due hereunder is outstanding and unpaid, each Obligor covenants as
follows:
 
6A.  Transactions with Affiliates. Except as set forth on Schedule 6A hereto,
each Obligor will not, and will not permit any of its Subsidiaries to, enter
into, directly or indirectly, any transaction or Material group of related
transactions (including the purchase, lease, sale or exchange of properties of
any kind or the rendering of any service) with any Affiliate (other than a
Credit Party or a Wholly-Owned Subsidiary), except in the ordinary course and
pursuant to the reasonable requirements of such Obligor’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to such Obligor or
such Subsidiary than would be obtainable in a comparable arm's-length
transaction with a Person not an Affiliate.
 
6B.  Merger, Consolidation, Etc. No Obligor will, nor will it permit any of its
Subsidiaries to, consolidate with or merge with any other corporation or convey,
transfer or lease substantially all of its assets in a single transaction or
series of transactions to any Person unless:
 
(i) (a) such merger, consolidation, conveyance, transfer or lease is with or to
another Credit Party, provided that no Obligor may sell, convey, lease or
otherwise transfer substantially all of its assets to any Person or fail to
survive any such merger or consolidation related to it except as permitted by
clause (b) of this paragraph 6B(i); or (b) the successor formed by such
consolidation or the survivor of such merger or the Person that acquires by
conveyance, transfer or lease substantially all of the assets of any Obligor or
any Subsidiary of any Obligor, as the case may be (the “Successor Corporation”),
shall be a solvent corporation organized and existing under the laws of the
United States of America or any State thereof (including the District of
Columbia), and if such transaction involves any Credit Party and such Credit
Party is not the Successor Corporation (x) such Successor Corporation shall have
executed and delivered to each holder of Shelf Notes its assumption of the due
and punctual performance and observance of each covenant and condition of each
Transaction Document to which such Credit Party is a party, and (y) shall have
caused to be delivered to each holder of Shelf Notes an opinion of nationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof;
 
24

--------------------------------------------------------------------------------


 
(ii) immediately prior to such transaction and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing; and
 
(iii) immediately prior to such transaction and after giving effect thereto,
each Co-Issuer (or any Successor Corporation pursuant to paragraph 6B(i)(b))
would be permitted by the provisions of paragraph 6D(vii) hereof to incur at
least $1.00 of additional Indebtedness.
 
No such conveyance, transfer or lease of substantially all of the assets of any
Obligor or any Subsidiary thereof shall have the effect of releasing such
Obligor or such Subsidiary or any Successor Corporation that shall theretofore
have become such in the manner prescribed in this paragraph 6B from its
liability under this Agreement, the Shelf Notes or the other Transaction
Documents to which it is a party.
 
6C.  Liens. The Obligors will not, and will not permit any of their respective
Subsidiaries to, incur, assume or suffer to exist any Lien upon any of its
assets now or hereafter owned, or upon the income or profits thereof, other than
Permitted Liens. In any case wherein any such assets are subjected or become
subject to a Lien in violation of this paragraph 6C, the Obligors will make or
cause to be made provision whereby the Shelf Notes will be secured equally and
ratably with all obligations secured by such Lien, and in any case the Shelf
Notes shall have the benefit, to the full extent that, and with such priority as
the holders of Shelf Notes may be entitled under applicable law, of an equitable
Lien on such assets; provided, however, that any Lien created, incurred or
suffered to exist in violation of this paragraph 6C shall constitute an Event of
Default hereunder, whether or not any such provision is made for an equal and
ratable Lien pursuant to this paragraph 6C. In no event shall a Lien be granted
by any Obligor or any of their respective Subsidiaries in respect of any of its
property to or for the benefit of any of the Bank Lenders, unless concurrently
therewith a Lien of equal priority (and on the same property) is granted to, or
for the benefit of, the holders of the Shelf Notes.
 
6D.  Limitations on Indebtedness. The Obligors will not, and will not permit any
of their respective Subsidiaries to, directly or indirectly, create, incur,
assume or permit to exist any Indebtedness, except:
 
(i) Indebtedness created hereunder or under the other Transaction Documents;
 
25

--------------------------------------------------------------------------------


 
(ii) Indebtedness of a Credit Party in respect of amounts outstanding (including
all amounts due, contingently or otherwise, in respect of reimbursement
obligations under letters of credit or similar instruments and all related
reimbursement agreements) under the Bank Credit Documents, not in excess of the
result of (x) $50,000,000 (subject to further increase of up to $20,000,000
pursuant to Section 2.06A of the Credit Agreement so long as no Event of Default
is continuing at the time of any such increase), minus (y) the aggregate amount
of any permanent reductions in the principal amount of the commitments under the
revolving credit facility established thereunder;
 
(iii) Indebtedness existing on the Effective Date and set forth in Schedule 6D;
 
(iv) all renewals, extensions, substitutions, refinancings, or replacements of
any Indebtedness described in clause (iii) above, in an amount not to exceed the
amount so refinanced, provided that the terms, covenants and restrictions in
respect of such renewals, extensions, substitutions, refundings or replacements
are not materially more onerous than the existing terms, covenants and
restrictions of such Indebtedness;
 
(v) the Interest Rate Hedging Exposure Amount, provided such amount does not at
any time exceed $5,000,000 in the aggregate;
 
(vi) Indebtedness of one Credit Party to another Credit Party (other than the
Parent); provided that (a) there is adequate consideration for such Indebtedness
and there is evidence of such Indebtedness on each Credit Party's books, (b) all
of the outstanding Capital Stock of each such Credit Party shall be owned 100%
directly or indirectly by the Parent and a Co-Issuer, (c) each such Credit Party
to or by whom such Indebtedness is owned, or who owns (directly or indirectly)
any such Capital Stock, shall be a party to (1) the Subordination Agreement, (2)
if such Credit Party is a Pledgor, the Pledge Agreement, and (3) if such Credit
Party is a Subsidiary, the Subsidiary Guaranty, (d) such Indebtedness shall at
all times be subject to the provisions of the Subordination Agreement as
“Subordinated Debt” (as defined in the Subordination Agreement), and (e) such
Indebtedness shall not be assigned or transferred by the obligee thereof to any
Person other than another Credit Party (and only so long as, after giving effect
to such assignment or transfer all the conditions of this proviso are met); and
 
(vii) to the extent not included above in this paragraph 6D, other Indebtedness
incurred by any Obligor or any of their respective Subsidiaries; provided that,
at the time of the incurrence thereof and after giving effect thereto and to the
application of the proceeds thereof, Consolidated Indebtedness shall not exceed
55% of Consolidated Total Capitalization.
 
6E.  Restrictive Agreements. The Obligors will not, and will not permit any of
their respective Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon the ability of such Obligor or any such Subsidiary,
(i) to create, incur or permit to exist any Lien upon any of its property or
assets or revenues, whether now or hereafter acquired, (ii) to pay dividends or
make other distributions to any Obligor with respect to any shares of its
Capital Stock, (iii) to pay any Indebtedness owed to any Obligor, (iv) to make
or permit to exist loans or advances to any Obligor, or (v) to sell transfer,
lease or otherwise dispose of any of its properties or assets to any Obligor;
provided that (x) the foregoing shall not apply to restrictions and conditions
imposed by law or by this Agreement or the Bank Credit Agreement, and (y) such
Obligor or Subsidiary may enter into or permit to exist such an agreement in
connection with any Permitted Lien, so long as such prohibition or limitation is
by its terms effective only against the property, assets or revenues subject to
such Permitted Lien.
 
26

--------------------------------------------------------------------------------


 
6F.  Limitation on Subsidiary Indebtedness and Issuance of Preferred Stock.
 
No Obligor will permit any of its Subsidiaries (other than the Co-Issuers) to,
at any time, directly or indirectly, incur, create, assume, guarantee or become
or be liable in any manner with respect to any Indebtedness or issue any
Preferred Stock except:
 
(i) Indebtedness of any such Subsidiary outstanding on the Effective Date and
set forth on Schedule 6F or any refinancing, extension, renewal or refunding of
any such Indebtedness in an amount not to exceed the amount of such Indebtedness
immediately prior to the effectiveness of such refinancing, extension, renewal
or refunding; provided that the terms, covenants and restrictions in respect of
such refinancing, extension, renewal or refunding are not materially more
onerous than the existing terms, covenants and restrictions of such
Indebtedness;
 
(ii) Indebtedness of any such Subsidiary in respect of Guarantees delivered
pursuant to the Bank Credit Agreement; provided that such Subsidiary has
executed the Subsidiary Guaranty on the Effective Date or in accordance with the
terms of paragraph 5K;
 
(iii) Preferred Stock of any such Subsidiary issued on or prior to the Effective
Date;
 
(iv) Indebtedness of, or Preferred Stock issued by, any such Subsidiary to (or
in favor of) a Co-Issuer or a Subsidiary of a Co-Issuer, so long as such
Indebtedness is permitted pursuant to paragraph 6D(vi) hereof;
 
(v) other Indebtedness or Preferred Stock of any such Subsidiary, provided that
such Indebtedness and Preferred Stock together with the aggregate amount of
outstanding Indebtedness and the aggregate liquidation value of Preferred Stock
of such Subsidiary previously incurred and outstanding under this paragraph 6F
(other than Indebtedness incurred under clause (ii) hereof or owing to an
Obligor), does not at any time exceed 25% of Consolidated Net Worth determined
as of the end of the fiscal quarter of the Parent then most recently ended; and
provided, further, that the aggregate Indebtedness of all Subsidiaries of the
Obligors not secured by Liens (other than Indebtedness owing to an Obligor) does
not at any time exceed 15% of Consolidated Net Worth determined as of the end of
the fiscal quarter of the Parent then most recently ended.
 
6G.  Limitation on Restricted Payments. No Obligor will, nor will it permit any
of its Subsidiaries to, directly or indirectly, declare, make or pay, or agree
to declare, make or pay or incur any liability to make or pay, or cause or
permit to be declared, made or paid, or set aside any sum or property to
declare, make or pay any Restricted Payment, unless immediately before and after
giving effect to such Restricted Payment the following conditions are satisfied:
 
27

--------------------------------------------------------------------------------


 
(i) no Default of Event of Default has occurred and is continuing; and
 
(ii) without limiting the generality of (i), the Parent and its Subsidiaries are
and would continue to be in compliance with Section 6L hereof.
 
6H.  Sale of Assets. Subject to the provisions of paragraph 6B hereof, no
Obligor will, nor will it permit any of its Subsidiaries to, directly or
indirectly, in a single transaction or a series of transactions, sell, lease,
transfer, abandon or otherwise dispose of, or suffer to be sold, leased,
transferred, abandoned or otherwise disposed of (collectively, “Transfer”),
assets (i) aggregating in excess of 10% of Consolidated Total Assets (determined
as of the end of the fiscal quarter most recently ended as of the date of such
Transfer) in any fiscal year, or (ii) aggregating in excess of 25% of
Consolidated Total Assets (determined as of the Effective Date) when combined
with all other Transfers of assets since the Effective Date, except that:
 
(i) any Credit Party or any of its Subsidiaries may Transfer its assets to any
Credit Party or any other Wholly-Owned Subsidiary of any Obligor;
 
(ii) any Credit Party or any of its Subsidiaries may Transfer its assets in
excess of the limitations set forth above (such assets collectively the “Excess
Assets”) only if the proceeds of such sales of Excess Assets are used to
purchase other property of a similar nature of at least equivalent value (such
property the “Excess Replacement Assets”) within one year of such sale,
provided, however, that there shall be no Lien on any of the Excess Replacement
Assets; and
 
(iii) any Credit Party or any of its Subsidiaries may Transfer its assets in the
ordinary course of business (including the disposal of obsolete assets not used
or useful in such Credit Party's business).
 
6I.  Limitation on Priority Debt. Notwithstanding anything set forth in the
definition of Permitted Liens or paragraph 6F, the Obligors will not permit
Priority Debt to exceed 15% of Consolidated Net Worth determined as of the last
day of the most recently ended fiscal quarter of the Parent.
 
6J.  Minimum Consolidated Tangible Net Worth. The Obligors will not permit
Consolidated Tangible Net Worth at the end of any fiscal quarter of the Parent
commencing with the fiscal quarter ended June 30, 2008 to be less than One
Hundred Thirty-Five Million Dollars ($135,000,000), plus fifty (50%) percent of
the Consolidated Net Income for each fiscal quarter of the Parent (but taking
into account the Consolidated Net Income for a fiscal quarter only if it is a
positive number) ending after June 30, 2008 through and including the then most
recently ended fiscal quarter for which Consolidated Tangible Net Worth is to be
calculated.
 
6K.  Leverage Ratio. The Obligors shall maintain a maximum Leverage Ratio of not
more than 2.50:1.00, calculated as of the end of each fiscal quarter of the
Parent ending on or after June 30, 2008; provided, however, that if EBITDA as
determined on a Pro Forma Basis for any such four quarter period shall be less
than $50,000,000, the maximum Leverage Ratio shall decrease to 1.25:1.00 as of
the last day of the fiscal quarter or such period until the last day of a fiscal
quarter for which EBITDA for the four quarter period ending on the last day of
such fiscal quarter shall be greater than $50,000,000, on which date immediately
following the last day of such fiscal quarter the maximum Leverage Ratio shall
revert to 2.50:1.00, subject to subsequent decrease to 1.25:1.00 and/or increase
to 2.50:1.00 as provided in this paragraph 6K based on the presence or absence
of not less than $50,000,000 of EBITDA as determined under this paragraph 6K for
any four quarter period.
 
28

--------------------------------------------------------------------------------


 
6L.  Minimum Debt Service Ratio. The Obligors will not permit the Minimum Debt
Service Ratio, calculated as of the end of each fiscal quarter of the Parent
ending on or after the Effective Date, to be less than 1.75:1.00.
 
6M.  Limitation on Investments. No Obligor will, nor will it permit any of its
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger)
any Capital Stock, evidences of Indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee (except pursuant to this
Agreement or the Bank Credit Agreement) any obligations of, or make or permit to
exist any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit, except Permitted Loans and
Investments.
 
6N.  Hedging Agreements. No Obligor will, nor will it permit any of its
Subsidiaries to, enter into any Hedging Agreement for purposes of speculation or
investment, or otherwise outside of the ordinary course of the business of such
Obligor or Subsidiary, as the case may be.
 
6O.  Amendment of Certain Documents. No Obligor will, nor will it permit any of
its Subsidiaries to:
 
(i) terminate, amend, waive or modify its Certificate of Incorporation or
By-Laws, or Certificate of Limited Partnership, Certificate of Formation,
Agreement of Limited Partnership, or Operating Agreement as the case may be,
except (i) as permitted under paragraph 6B(i)(b), (ii) for amendments,
modifications or waivers that are not adverse in any respect to the holders of
the Shelf Notes, and (iii) dissolution of any Credit Party having de minimus
assets, provided that the Obligors shall provide the holders of Notes with
prompt written notice of such dissolution and of the Credit Party to which any
assets of such dissolved entity have been transferred, or
 
(ii) amend in any material respect the Bank Credit Agreement or any of the other
Bank Credit Documents entered into in connection therewith without the prior
written consent of the Required Holders (it being understood that, without
limiting the generality of the foregoing, any increase in the aggregate amount
of the commitments under the Bank Credit Agreement (including, without
limitation, any increase in such commitments pursuant to paragraph 2.06A
thereof) at any time when an Event of Default has occurred and is continuing
shall be deemed to be a material amendment).
 
29

--------------------------------------------------------------------------------


 
6P.  Government Regulation. The Obligors will not and will not permit any
Subsidiary to (a) be or become subject at any time to any law, regulation, or
list of any government agency (including, without limitation, the U.S. Office of
Foreign Asset Control list) that prohibits or limits holders of Notes from
purchasing Shelf Notes from the Co-Issuers, or (b) fail to provide documentary
and other evidence of the identity of the Obligors or any other Credit Party as
may be requested by any holder of Notes at any time to enable it or any other
holder of Notes to verify the identity of any Credit Party or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
USA Patriot Act of 2001, 31 U.S.C. § 5318.
 
7.  EVENTS OF DEFAULT.
 
7A.  Acceleration. If any of the following events shall occur and be continuing
for any reason whatsoever (and whether such occurrence shall be voluntary or
involuntary or come about or be effected by operation of law or otherwise):
 
(i)  the Co-Issuers default in the payment of any principal of, or any Yield-
Maintenance Amount, Breakage Cost Obligation or other prepayment compensation
payable with respect to, any Shelf Note when the same shall become due, either
by the terms thereof or otherwise as herein provided; or
 
(ii)  the Co-Issuers default in the payment of any interest on any Shelf Note or
any other amount due under this Agreement when the same shall become due; or
 
(iii)  any Credit Party or any Subsidiary of any Credit Party defaults (whether
as primary obligor or as guarantor or other surety) in any payment of principal
of or interest on any other Indebtedness beyond any period of grace provided
with respect thereto, or any Credit Party or any Subsidiary of any Credit Party
fails to perform or observe any other agreement, term or condition contained in
any agreement under which any such obligation is created (or if any other event
thereunder or under any such agreement shall occur and be continuing) and the
effect of such failure or other event is to cause, or to permit the holder or
holders of such obligation (or a trustee on behalf of such holder or holders) to
cause, such obligation to become due (or to be repurchased by any Credit Party
or any Subsidiary of any Credit Party) prior to any stated maturity, provided
that the aggregate amount of all obligations as to which such a payment default
shall occur and be continuing or such a failure or other event causing or
permitting acceleration (or resale to any Credit Party or any Subsidiary of any
Credit Party) shall occur and be continuing exceeds at least $3,000,000
individually or $5,000,000 in the aggregate, provided, further, that for
purposes of this paragraph 7A(iii), the principal amount of the Indebtedness of
any Credit Party or any Subsidiary of any Credit Party in respect of any Hedging
Agreements at any time shall be treated as Indebtedness in an amount equal to
the maximum aggregate amount (giving effect to any netting agreements) that any
such Person would be required to pay if such Hedging Agreement were terminated
at such time; or
 
30

--------------------------------------------------------------------------------


 
(iv)  any representation or warranty made by any Credit Party herein or in any
of the other Transaction Documents, or by any Credit Party or any of their
respective officers in any writing furnished in connection with or pursuant to
this Agreement or any of the other Transaction Documents shall be false in any
material respect on the date as of which made; or
 
(v)  any Obligor fails to perform or observe any agreement contained in
paragraph 5A(i), (ii) and (iii) or Section 6; or
 
(vi)  any Credit Party fails to perform or observe any other agreement, term or
condition contained herein or in any of the other Transaction Documents, and
such failure shall not be remedied within 30 days after any Responsible Officer
obtains actual knowledge thereof; or
 
(vii)  any Credit Party or any of their respective Subsidiaries makes an
assignment for the benefit of creditors or is generally not paying its debts as
such debts become due; or
 
(viii)  any decree or order for relief in respect of any Credit Party or any of
their respective Subsidiaries is entered under any bankruptcy, reorganization,
compromise, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law, whether now or hereafter in effect (herein called
the “Bankruptcy Law”), of any jurisdiction; or
 
(ix)  any Credit Party or any of their respective Subsidiaries petitions or
applies to any tribunal for, or consents to, the appointment of, or taking
possession by, a trustee, receiver, custodian, liquidator or similar official of
such Credit Party or such Subsidiary, or of any substantial part of the assets
of any such Person, or commences a voluntary case under the Bankruptcy Law of
the United States or any proceedings (other than proceedings for the voluntary
liquidation and dissolution of a Subsidiary) relating to any Credit Party or any
of their respective Subsidiaries under the Bankruptcy Law of any other
jurisdiction; or
 
(x)  any such petition or application is filed, or any such proceedings are
commenced, against any Credit Party or any of their respective Subsidiaries and
such Credit Party or such Subsidiary by any act indicates its approval thereof,
consent thereto or acquiescence therein, or an order, judgment or decree is
entered appointing any such trustee, receiver, custodian, liquidator or similar
official, or approving the petition in any such proceedings, and such order,
judgment or decree remains unstayed and in effect for more than 30 days; or
 
(xi) any order, judgment or decree is entered in any proceedings against any
Credit Party or any Subsidiary of any Credit Party decreeing the dissolution of
such Credit Party or Subsidiary and such order, judgment or decree remains
unstayed and in effect for more than 60 days: or
 
(xii) any order, judgment or decree is entered in any proceedings against any
Credit Party or any of their respective Subsidiaries decreeing a split-up of
such Credit Party or such Subsidiary which requires the divestiture of assets
representing a substantial part, or the divestiture of the stock of a Subsidiary
whose assets represent a substantial part, of the consolidated assets of any
Credit Party and its Subsidiaries (determined in accordance with generally
accepted accounting principles) or which requires the divestiture of assets, or
stock of a Subsidiary, which shall have contributed a substantial part of the
consolidated net income of any Credit Party and its Subsidiaries (determined in
accordance with generally accepted accounting principles) for any of the three
fiscal years then most recently ended, and such order, judgment or decree
remains unstayed and in effect for more than 60 days; or
 
31

--------------------------------------------------------------------------------


 
(xiii)  one or more final judgments in an aggregate amount in excess of
$1,000,000 is rendered against any Credit Party or any of their respective
Subsidiaries and, within 30 days after entry thereof, any such judgment is not
discharged or execution thereof stayed pending appeal, or within 30 days after
the expiration of any such stay, such judgment is not discharged;
 
(xiv) (A) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under Section 412 of
the Code, (B) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA Section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified any Credit Party, any
Subsidiary of any Credit Party or any ERISA Affiliate that a Plan may become a
subject of such proceedings, (C) the aggregate “amount of unfunded benefit
liabilities” (within the meaning of Section 4001(a)(18) of ERISA) under all
Plans, determined in accordance with Title IV of ERISA, shall exceed $1,000,000,
(D) any Credit Party, any Subsidiary of any Credit Party or any ERISA Affiliate
shall have incurred or is reasonably expected to incur any liability pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, (E) any Credit Party or any ERISA Affiliate
withdraws from any Multiemployer Plan, or (F) any Credit Party or any Subsidiary
of any Credit Party establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would materially
increase the liability of any Credit Party or any Subsidiary of any Credit Party
thereunder; and any such event or events described in clauses (A) through (F)
above, either individually or together with any other such event or events,
could reasonably be expected to (x) result in liability of any Credit Party in
any aggregate amount exceeding $150,000 in any year or $350,000 for all periods
or (y) have a Material Adverse Effect;
 
(xv)  any Subsidiary or the Parent shall fail to observe or perform in any
material respect any covenant, condition or agreement contained in the Parent
Guaranty or the Subsidiary Guaranty;
 
(xvi)  the Pledge Agreement shall, for any reason, be terminated, cease to be in
full force and effect or cease to create a valid, perfected, first priority
security interest in the Collateral described in the Pledge Agreement or any
party having granted any such security interests (or any successor thereto or
representative thereof) shall make any claim or assertion to such effect, or any
Credit Party (or any successor thereto or representative thereof) shall claim or
assert that this Agreement, the Parent Guaranty, the Subsidiary Guaranty, the
Pledge Agreement or any right or remedy of any holder of Shelf Notes hereunder
or thereunder shall not be enforceable in accordance with its terms;
 
32

--------------------------------------------------------------------------------


 
(xvii)  any of the Transaction Documents shall cease for any reason to be in
full force and effect or any party thereto (other than the Security Trustee or
any holder from time to time of a Shelf Note) shall purport to disavow its
obligations thereunder, shall declare that it does not have any further
obligation thereunder or shall contest the validity or enforceability thereof;
or
 
(xviii) a Change in Control shall occur;
 
then (a) if such event is an Event of Default specified in clause (i) or (ii) of
this paragraph 7A, any holder of any Shelf Note may at its option during the
continuance of such Event of Default, by notice in writing to the Co-Issuers,
terminate the Facility and/or declare all of the Shelf Notes held by such holder
to be, and all of the Shelf Notes held by such holder shall thereupon be and
become, immediately due and payable together with interest accrued thereon and
together with the Yield-Maintenance Amount or Breakage Cost Obligation, if any,
or other prepayment compensation (as specified in any Confirmation of Acceptance
relating to any Series of Floating Rate Shelf Notes), payable with respect to
such Shelf Notes, without presentment, demand, protest or notice of any kind,
all of which are hereby waived by the Co-Issuers, (b) if such event is an Event
of Default specified in clause (viii), (ix) or (x) of this paragraph 7A, the
Facility shall automatically terminate and all of the Shelf Notes at the time
outstanding shall automatically become immediately due and payable together with
interest accrued thereon and together with the Yield-Maintenance Amount or
Breakage Cost Obligation, if any, or other prepayment compensation (as specified
in any Confirmation of Acceptance relating to any Series of Floating Rate Shelf
Notes), payable with respect to each Shelf Note, without presentment, demand,
protest or notice of any kind, all of which are hereby waived by the Co-Issuers,
and (c) with respect to any event constituting an Event of Default (including an
Event of Default described in clauses (i) and (ii) of this paragraph 7A), the
Required Holder(s) of the Shelf Notes of any Series may at its or their option
during the continuance of such Event of Default, by notice in writing to the
Co-Issuers, terminate the Facility and/or declare all of the Shelf Notes of such
Series to be, and all of the Shelf Notes of such Series shall thereupon be and
become, immediately due and payable together with interest accrued thereon and
together with the Yield-Maintenance Amount or Breakage Cost Obligation, if any,
or other prepayment compensation (as specified in any Confirmation of Acceptance
relating to any Series of Floating Rate Shelf Notes), with respect to each Shelf
Note of such Series, without presentment, demand, protest or notice of any kind,
all of which are hereby waived by the Co-Issuers.
 
7B.  Rescission of Acceleration. At any time after any or all of the Shelf Notes
of any Series shall have been declared immediately due and payable pursuant to
paragraph 7A, the Required Holder(s) of the Shelf Notes of such Series may, by
notice in writing to the Co-Issuers, rescind and annul such declaration and its
consequences if (i) the Co-Issuers shall have paid all overdue interest on the
Shelf Notes of such Series, the principal of and Yield-Maintenance Amount or
Breakage Cost Obligation, if any, or other prepayment compensation (as specified
in any Confirmation of Acceptance relating to any Series of Floating Rate Shelf
Notes), payable with respect to any Shelf Notes of such Series which have become
due otherwise than by reason of such declaration, and interest on such overdue
interest and overdue principal and Yield-Maintenance Amount or Breakage Cost
Obligation, if any, or other prepayment compensation (as specified in any
Confirmation of Acceptance relating to any Series of Floating Rate Shelf Notes),
at the rate specified in the Shelf Notes of such Series, (ii) the Co-Issuers
shall not have paid any amounts which have become due solely by reason of such
declaration, (iii) all Events of Default and Defaults, other than non-payment of
amounts which have become due solely by reason of such declaration, shall have
been cured or waived pursuant to paragraph 13C, and (iv) no judgment or decree
shall have been entered for the payment of any amounts due pursuant to the Shelf
Notes of such Series or this Agreement. No such rescission or annulment shall
extend to or affect any subsequent Event of Default or Default or impair any
right arising therefrom.
 
33

--------------------------------------------------------------------------------


 
7C.  Notice of Acceleration or Rescission. Whenever any Shelf Note shall be
declared immediately due and payable pursuant to paragraph 7A or any such
declaration shall be rescinded and annulled pursuant to paragraph 7B, the
Co-Issuers shall forthwith give written notice thereof to the holder of each
Shelf Note of each Series at the time outstanding.
 
7D.  Other Remedies. If any Event of Default or Default shall occur and be
continuing, the holder of any Shelf Note may proceed to protect and enforce its
rights under this Agreement and such Shelf Note and the other Transaction
Documents by exercising such remedies as are available to such holder in respect
thereof under applicable law, either by suit in equity or by action at law, or
both, whether for specific performance of any covenant or other agreement
contained in this Agreement or any other Transaction Document or in aid of the
exercise of any power granted in this Agreement or any other Transaction
Document. No remedy conferred in this Agreement or any other Transaction
Document upon the holder of any Shelf Note is intended to be exclusive of any
other remedy, and each and every such remedy shall be cumulative and shall be in
addition to every other remedy conferred herein, in any other Transaction
Document or now or hereafter existing at law or in equity or by statute or
otherwise.
 
8.  REPRESENTATIONS, COVENANTS AND WARRANTIES. Each Co-Issuer hereby represents,
covenants and warrants as follows (all references to “Subsidiary” and
“Subsidiaries” in this paragraph 8 shall be deemed omitted if the Co-Issuers
have no Subsidiaries at the time the representations herein are made or
repeated):
 
8A.  Organization. Each Obligor is a corporation duly organized and existing in
good standing under the laws of its jurisdiction of organization, each other
Credit Party is duly organized and existing in good standing under the laws of
the jurisdiction in which it is formed, and each Credit Party has the power to
own its respective property and to carry on its respective business as now being
conducted.
 
8B.  Financial Statements. 
 
(i) The Obligors have heretofore furnished to Prudential (a) a consolidated
balance sheet and statements of income, stockholders equity and cash flows of
the Parent and its Subsidiaries as of and for the fiscal year ended December 31,
2007, reported on by KPMG LLP, independent public accountants, and (b)
consolidating balance sheets of the Parent and its Subsidiaries setting forth
such information separately for the Parent and each Subsidiary thereof and
related consolidating statements of operations for the Parent and its
Subsidiaries setting forth such information separately for the Parent and each
Subsidiary thereof as of and for the fiscal year ending December 31, 2007, and
including in comparative form the figures for the preceding fiscal year,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Parent and of its Subsidiaries as of such dates
and for such periods in accordance with GAAP. The Parent has also heretofore
furnished to Prudential its monthly Board of Directors Memoranda through
September 2008, its Form 10-Q as of and for the period ended September 30, 2008
and its interim internal financial statements for the nine months through
September 2008.
 
34

--------------------------------------------------------------------------------


 
(ii) Since December 31, 2007, except as disclosed in any of the materials
referred to in Section 8B(i)(a), there has been no material adverse change in
the business, assets, operations, prospects or condition, financial or
otherwise, of any Credit Party. Except as disclosed on Schedule 8B annexed
hereto and as complete and correct as of the Effective Date, the Credit Parties
have no liabilities, contingent or otherwise, not disclosed on the financial
statements referred to in paragraph 8B(i), other than in respect of goods and
services arising in the ordinary course of business.
 
8C.  Actions Pending. Except as disclosed on Schedule 8C annexed hereto, there
is no action, suit, investigation or proceeding pending or, to the knowledge of
the Obligors, threatened against any of the Credit Parties or any of their
respective Subsidiaries, or any properties or rights such Persons, by or before
any court, arbitrator or administrative or governmental body which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
 
8D.  Outstanding Indebtedness. None of the Credit Parties, nor any of their
respective Subsidiaries, has outstanding any Indebtedness except as permitted by
paragraphs 6D, 6F and 6I. There exists no default under the provisions of any
instrument evidencing such Indebtedness or of any agreement relating thereto.
 
8E.  Title to Properties. 
 
(i) Each Credit Party and its Subsidiaries has good and marketable title (free
of Liens except such as are set forth on Schedule 6C annexed hereto (which is
complete and correct as of the Effective Date) or are otherwise Permitted Liens)
to, or valid leasehold interests in, all its real and personal property material
to its business, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes. No Credit Party is a party to any
contract, agreement, lease or instrument (other than the Transaction Documents
or the Bank Credit Documents) the performance of which, either unconditionally
or upon the happening of any event, will result in or require the creation of a
Lien that is not a Permitted Lien (except in favor of the Security Trustee or
the Collateral Agent) on any of its property or assets (now owned or hereafter
acquired) or otherwise result in a violation of any Transaction Documents.
 
(ii) Except as set forth in Schedule 8E, each Credit Party owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by such Credit Party and
its Subsidiaries does not infringe upon the rights of any other Person, except
for any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
35

--------------------------------------------------------------------------------


 
8F.  Taxes. Each Credit Party has and each of its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes shown thereon or believed by it to
be required to have been paid by it, except Taxes (i) the amount of which, in
the aggregate, is not Material, (ii) that are being contested in good faith by
appropriate proceedings and for which such Credit Party or such Subsidiary, as
applicable, has set aside on its books adequate reserves, or (iii) the failure
to file a return for, or the failure to pay such Taxes, would not have a
Material Adverse Effect on the Credit Parties..
 
8G.  Conflicting Agreements and Other Matters. Neither the Credit Parties nor
any of their respective Subsidiaries is a party to any contract or agreement or
subject to any charter or other corporate restriction which could reasonably be
expected to result in a Material Adverse Effect. Neither the execution nor
delivery of this Agreement, the Shelf Notes or any other Transaction Document,
nor the offering, issuance and sale of the Shelf Notes, nor fulfillment of nor
compliance with the terms and provisions hereof and of the Shelf Notes will
conflict with, or result in a breach of the terms, conditions or provisions of,
or constitute a default under, or result in any violation of, or result in the
creation of any Lien upon any of the properties or assets of any Credit Party or
any of their respective Subsidiaries pursuant to, the charter or by-laws of any
such Person, any award of any arbitrator or any agreement (including any
agreement with stockholders of such Person), instrument, order, judgment,
decree, statute, law, rule or regulation to which the Co-Issuers or any of their
respective Subsidiaries is subject. Neither the Credit Parties nor any of their
respective Subsidiaries is a party to, or otherwise subject to any provision
contained in, any instrument evidencing Indebtedness of such Person, any
agreement relating thereto or any other contract or agreement (including its
charter) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of such Person of the type to be evidenced by the
Shelf Notes or created by the Subsidiary Guaranty except as set forth in the
agreements listed in Schedule 8G attached hereto (as such Schedule 8G may have
been modified from time to time by written supplements thereto delivered by the
Co-Issuers to Prudential).
 
8H.  Offering of Shelf Notes. Neither the Co-Issuers nor any agent acting on its
behalf has, directly or indirectly, offered the Shelf Notes or any similar
security of the Co-Issuers for sale to, or solicited any offers to buy the Shelf
Notes or any similar security of the Co-Issuers from, or otherwise approached or
negotiated with respect thereto with, any Person other than Prudential
Affiliates and not more than 20 other institutional investors, and neither the
Co-Issuers nor any agent acting on its behalf has taken or will take any action
which would subject the offer, issuance or sale of the Shelf Notes to the
provisions of Section 5 of the Securities Act or to the provisions of any
securities or Blue Sky law of any applicable jurisdiction.
 
8I.  Use of Proceeds. The proceeds of the Shelf Notes will be used to repay
certain existing Indebtedness of the Co-Issuers and for other general corporate
purposes. None of the proceeds of the sale of any Shelf Notes will be used,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of purchasing or carrying any “margin stock” as defined in Regulation
U (12 CFR Part 207) of the Board of Governors of the Federal Reserve System
(herein called “margin stock”) or for the purpose of maintaining, reducing or
retiring any Indebtedness which was originally incurred to purchase or carry any
stock that is then currently a margin stock or for any other purpose which might
constitute the purchase of such Shelf Notes a “purpose credit” within the
meaning of such Regulation U. Neither the Obligors nor any agent acting on their
behalf has taken or will take any action which might cause this Agreement or the
Shelf Notes to violate Regulation T, Regulation U or any other regulation of the
Board of Governors of the Federal Reserve System or to violate the Exchange Act,
in each case as in effect now or as the same may hereafter be in effect. Margin
stock does not constitute more than 5% of the value of the consolidated assets
of the Parent and its Subsidiaries, and the Parent does not have any present
intention that margin stock will constitute more than 5% of the value of such
assets.
 
36

--------------------------------------------------------------------------------


 
8J.  ERISA. No accumulated funding deficiency (as defined in section 302 of
ERISA and section 412 of the Code), whether or not waived, exists with respect
to any Plan (other than a Multiemployer Plan). No liability to the PBGC has been
or is expected by the Credit Parties, any Subsidiary or any ERISA Affiliate to
be incurred with respect to any Plan (other than a Multiemployer Plan) by the
Credit Parties, any Subsidiary, any of their respective Subsidiaries or any
ERISA Affiliate which is or would be materially adverse to the business,
property or assets, condition (financial or otherwise) or operations of the
Credit Parties, any Subsidiary and their respective Subsidiaries taken as a
whole. Neither the Credit Parties, any of their respective Subsidiaries nor any
ERISA Affiliate has incurred or presently expects to incur any withdrawal
liability under Title IV of ERISA with respect to any Multiemployer Plan which
is or would be materially adverse to the business, property or assets, condition
(financial or otherwise) or operations of the Credit Parties and their
respective Subsidiaries taken as a whole. The execution and delivery of this
Agreement and the issuance and sale of the Shelf Notes will be exempt from or
will not involve any transaction which is subject to the prohibitions of section
406 of ERISA and will not involve any transaction in connection with which a
penalty could be imposed under section 502(i) of ERISA or a tax could be imposed
pursuant to section 4975 of the Code. The representation by the Obligors in the
next preceding sentence is made in reliance upon and subject to the accuracy of
the representation of each Purchaser in paragraph 9B as to the source of funds
to be used by it to purchase any Shelf Notes.
 
8K.  Governmental Consent. Neither the nature of the Credit Parties or of any of
their Subsidiaries, nor any of their respective businesses or properties, nor
any relationship between any of the Credit Parties or any of their respective
Subsidiaries and any other Person, nor any circumstance in connection with the
offering, issuance, sale or delivery of the Shelf Notes or the use of the
proceeds thereof is such as to require any authorization, consent, approval,
exemption or any action by or notice to or filing with any court or
administrative or governmental body (other than the filing of UCC financing
statements) in connection with the execution and delivery of this Agreement and
the other Transaction Documents, the offering, issuance, sale or delivery of the
Shelf Notes or fulfillment of or compliance with the terms and provisions hereof
or of any other Transaction Document.
 
8L.  Compliance With Laws. The Credit Parties and their respective Subsidiaries
and all of their respective properties and facilities have complied at all times
and in all respects with all foreign, federal, state, local and regional
statutes, laws, ordinances and judicial or administrative orders, judgments,
rulings and regulations, including without limitation, all Environmental Laws,
except, in any such case, where failure to comply could not reasonably be
expected to result in a Material Adverse Effect.
 
37

--------------------------------------------------------------------------------


 
8M.  Disclosure. Neither this Agreement or any of the other Transaction
Documents nor any other document, certificate or statement furnished to any
Purchaser by or on behalf of any Credit Party or any of their respective
Subsidiaries in connection herewith contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein and therein not misleading. There is no fact peculiar to the
any Credit Party or any of their respective Subsidiaries which could reasonably
be expected to result in a Material Adverse Effect and which has not been set
forth in this Agreement. As of such Closing Day, the financial projections most
recently delivered by the Parent to Prudential were reasonable on the date
delivered based on the assumptions contained therein and the best information
available to the Obligors.
 
8N.  Hostile Tender Offers. None of the proceeds of the sale of any Shelf Notes
will be used to finance a Hostile Tender Offer.
 
8O.  Investment Company Act. Neither any of the Credit Parties nor any of their
respective Subsidiaries is an “investments company” or a company "controlled" by
an "investment company" required to register within the meaning of the
Investment Company Act of 1940, as amended.
 
8P.  [Intentionally Omitted]
 
8Q.  Foreign Assets Control Regulations, etc.  
 
(i) Neither the sale of the Shelf Notes by the Co-Issuers hereunder nor their
use of the proceeds thereof will violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.
 
(ii) Neither the Co-Issuers nor any of their respective Subsidiaries (a) is a
Person described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (b) knowingly engages in any dealings or transactions
with any such Person. The Parent and its Subsidiaries are in compliance, in all
material respects, with the USA Patriot Act.
 
(iii)No part of the proceeds from the sale of the Shelf Notes hereunder will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Co-Issuers.
 
38

--------------------------------------------------------------------------------


 
9.  REPRESENTATIONS OF THE PURCHASERS.
 
Each Purchaser represents as follows:
 
9A.  Nature of Purchase. Such Purchaser represents it is purchasing the Shelf
Notes purchased by it hereunder for investment for its own account or for one or
more separate accounts maintained by it or for the account of one or more
pension or trust funds (or commingled pension trust funds) and not with a view
to or for sale in connection with any distribution thereof within the meaning of
the Securities Act, provided that the disposition of such Purchaser's property
shall at all times be and remain within its control. Each Purchaser understands
that the Shelf Notes have not been registered under the Securities Act and may
be resold only if registered pursuant to the provisions of the Securities Act or
if an exemption from registration is available, except under such circumstances
where neither such registration nor such an exemption is required by law, and
that neither of the Co-Issuers is required to register any of the Shelf Notes.
 
9B.  Source of Funds. At least one of the following statements is an accurate
representation as to each source of funds (a “Source”) to be used by such
Purchaser to pay the purchase price of the Shelf Notes to be purchased by such
Purchaser hereunder:
 
(i) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or
 
(ii) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
 
(iii) the Source is either (a) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (b) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Co-Issuers in writing pursuant to this clause (iii), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
 
39

--------------------------------------------------------------------------------


 
(iv) the Source constitutes assets of an “investment fund” (within the meaning
of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Co-Issuers and (a) the
identity of such QPAM and (b) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the
Co-Issuers in writing pursuant to this clause (iv); or
 
(v) the Source constitutes assets of a “plan(s)” (within the meaning of Section
IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset manager”
or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(h) of the INHAM Exemption) owns a 5%
or more interest in the Co-Issuers and (a) the identity of such INHAM and (b)
the name(s) of the employee benefit plan(s) whose assets constitute the Source
have been disclosed to the Co-Issuers in writing pursuant to this clause (v); or
 
(vi) the Source is a governmental plan; or
 
(vii) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Co-Issuers in writing pursuant to this clause (vii); or
 
(viii) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
 
As used in this paragraph 9B, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.
 
10.  DEFINITIONS; ACCOUNTING MATTERS. 
 
For the purpose of this Agreement, the terms defined in paragraphs 10A and 10B
(or within the text of any other paragraph) shall have the respective meanings
specified therein and all accounting matters shall be subject to determination
as provided in paragraph 10C.
 
40

--------------------------------------------------------------------------------


 
10A.  Yield-Maintenance Terms.
 
“Called Principal” shall mean, with respect to any Fixed Rate Shelf Note, the
principal of such Fixed Rate Shelf Note that is to be prepaid pursuant to
paragraph 4B or paragraph 4C or is declared to be immediately due and payable
pursuant to paragraph 7A, as the context requires.
 
“Designated Spread” shall mean 0.50% in the case of each Fixed Rate Shelf Note
of any Series unless the Confirmation of Acceptance with respect to the Fixed
Rate Shelf Notes of such Series specifies a different Designated Spread in which
case it shall mean, with respect to each Fixed Rate Shelf Note of such Series,
the Designated Spread so specified.
 
“Discounted Value” shall mean, with respect to the Called Principal of any Fixed
Rate Shelf Note, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (as
converted to reflect the periodic basis on which interest on such Fixed Rate
Shelf Note is payable, if payable other than on a semi-annual basis) equal to
the Reinvestment Yield with respect to such Called Principal.
 
“Reinvestment Yield” shall mean, with respect to the Called Principal of any
Fixed Rate Shelf Note, the Designated Spread over the yield to maturity implied
by (i) the yields reported as of 10:00 a.m. (New York City local time) on the
Business Day next preceding the Settlement Date with respect to such Called
Principal for actively traded U.S. Treasury securities having a maturity equal
to the Remaining Average Life of such Called Principal as of such Settlement
Date on the display designated as “Page PX1” on Bloomberg Financial Markets (or,
if Bloomberg Financial Markets shall cease to report such yields in Page PX1 or
shall cease to be Prudential’s customary source of information for calculating
yield-maintenance amounts on privately placed notes, then such source as is then
Prudential’s customary source of such information), or if such yields shall not
be reported as of such time or the yields reported as of such time shall not be
ascertainable, (ii) the Treasury Constant Maturity Series yields reported, for
the latest day for which such yields shall have been so reported as of the
Business Day next preceding the Settlement Date with respect to such Called
Principal, in Federal Reserve Statistical Release H.15(519) (or any comparable
successor publication) for actively traded U.S. Treasury securities having a
constant maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date. Such implied yield shall be determined, if
necessary, by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between yields reported for various maturities. The Reinvestment Yield
shall be rounded to that number of decimal places as appears in the coupon of
the applicable Fixed Rate Shelf Note.
 
“Remaining Average Life” shall mean, with respect to the Called Principal of any
Fixed Rate Shelf Note, the number of years (calculated to the nearest
one-twelfth year) obtained by dividing (i) such Called Principal into (ii) the
sum of the products obtained by multiplying (a) each Remaining Scheduled Payment
of such Called Principal (but not of interest thereon) by (b) the number of
years (calculated to the nearest one-twelfth year) which will elapse between the
Settlement Date with respect to such Called Principal and the scheduled due date
of such Remaining Scheduled Payment.
 
41

--------------------------------------------------------------------------------


 
“Remaining Scheduled Payments” shall mean, with respect to the Called Principal
of any Shelf Note, all payments of such Called Principal and interest thereon
that would be due on or after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date.
 
“Settlement Date” shall mean, with respect to the Called Principal of any Fixed
Rate Shelf Note, the date on which such Called Principal is to be prepaid
pursuant to paragraph 4B or paragraph 4C or is declared to be immediately due
and payable pursuant to paragraph 7A, as the context requires.
 
“Yield-Maintenance Amount” shall mean, with respect to any Fixed Rate Shelf
Note, an amount equal to the excess, if any, of the Discounted Value of the
Called Principal of such Fixed Rate Shelf Note over the sum of (i) such Called
Principal plus (ii) interest accrued thereon as of (including interest due on)
the Settlement Date with respect to such Called Principal. The Yield-Maintenance
Amount shall in no event be less than zero.
 
10B.  Other Terms.
 
“Acceptance” shall have the meaning specified in paragraph 2E.
 
“Acceptance Day” shall have the meaning specified in paragraph 2E.
 
“Acceptance Window” shall have the meaning specified in paragraph 2E.
 
“Accepted Note” shall have the meaning specified in paragraph 2E.
 
“Affiliate” shall mean, at any time, and with respect to any Person, (i) any
other Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (ii) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Parent or any Subsidiary or any corporation of which the Parent and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests. Unless the context
otherwise clearly requires, any reference to an "Affiliate" is a reference to an
Affiliate of the Parent.
 
“Agreement, this” shall have the meaning specified in paragraph 13C.
 
“Anti-Terrorism Order” shall mean United States Executive Order No. 13,224 of
September 24, 2001, Blocking Property and Prohibiting Transactions with Persons
Who Commit, Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49,079
(2001), as amended.
 
“Applicable Margin” shall mean, as to any series of Floating Rate Shelf Note,
the percentage set forth opposite “Applicable Margin” in the Confirmation of
Acceptance relating to such Series.
 
“Authorized Officer” shall mean (i) in the case of the Obligors, each Obligor’s
chief executive officer, its chief financial officer, its treasurer, any vice
president of such Obligors designated as an “Authorized Officer” of the Obligor
in the Information Schedule attached hereto or any vice president of such
Obligor designated as an “Authorized Officer” of such Obligor for the purpose of
this Agreement in an Officer's Certificate executed by such Obligor’s chief
executive officer or chief financial officer and delivered to Prudential, and
(ii) in the case of Prudential, any officer of Prudential designated as its
“Authorized Officer” in the Information Schedule or any officer of Prudential
designated as its “Authorized Officer” for the purpose of this Agreement in a
certificate executed by one of its Authorized Officers. Any action taken under
this Agreement on behalf of any Obligor by any individual who on or after the
date of this Agreement shall have been an Authorized Officer of such Obligor and
whom Prudential in good faith believes to be an Authorized Officer of such
Obligor at the time of such action shall be binding on such Obligor even though
such individual shall have ceased to be an Authorized Officer of such Obligor,
and any action taken under this Agreement on behalf of Prudential by any
individual who on or after the date of this Agreement shall have been an
Authorized Officer of Prudential and whom the Obligors in good faith believe to
be an Authorized Officer of Prudential at the time of such action shall be
binding on Prudential even though such individual shall have ceased to be an
Authorized Officer of Prudential.
 
42

--------------------------------------------------------------------------------


 
“Available Facility Amount” shall have the meaning specified in paragraph 2A.
 
“Bank Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement, dated as of November 25, 2008, by and among Kinro, Lippert
Components, the Bank Lenders and JPMorgan Chase Bank, N.A., as administrative
agent for the Bank Lenders, or any renewal, refinancing, refunding or
replacement thereof, as any of the foregoing may be amended, restated or
otherwise modified from time to time.
 
“Bank Credit Documents” shall mean the Bank Credit Agreement, the revolving
credit notes issued thereunder and each document, agreement or instrument
executed in connection therewith or related thereto.
 
“Bank Lenders” shall mean the lenders from time to time party to the Bank Credit
Agreement.
 
“Bankruptcy Law” shall have the meaning specified in clause (viii) of paragraph
7A.
 
“Breakage Cost Obligation” shall have the meaning ascribed to such term in
paragraph 2I(2).
 
“Business Day” shall mean any day other than (i) a Saturday or a Sunday, (ii) a
day on which commercial banks in New York City are required or authorized to be
closed, (iii) for purposes of paragraph 2C hereof only, a day on which
Prudential is not open for business and (iv) in respect of any determination of
the LIBOR Rate or any payment in respect of a Floating Rate Shelf Note that
bears interest based on the LIBOR Rate, any day on which commercial banks and
foreign exchange markets are not open in respect of U.S. Dollar deposits in
London.
 
“Cancellation Date” shall have the meaning specified in paragraph 2H(3).
 
“Cancellation Fee” shall have the meaning specified in paragraph 2H(3).
 
43

--------------------------------------------------------------------------------


 
“Capital Expenditures” shall mean, for any period, the sum of all amounts that
would, in accordance with GAAP, be included as capital expenditures on the
consolidated statement of cash flows for the Parent and its consolidated
Subsidiaries during such period (including the amount of assets leased under any
Capital Lease Obligation during such period), less the net proceeds received by
such Persons during such period from sales of fixed tangible assets as reflected
on the consolidated statement of cash flows for that period.
 
“Capital Lease” shall mean at any time a lease with respect to which the lessee
is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
 
“Capital Stock” shall mean, with respect to any Person, any class of preferred,
common or other capital stock, share capital or similar equity interest of such
Person, including limited or general partnership interests in a partnership and
units or membership interests in a limited liability company.
 
“Capitalized Lease Obligation” shall mean any rental obligation which, under
GAAP, is or will be required to be capitalized on the books of the Parent or any
Subsidiary, taken at the amount thereof accounted for as indebtedness (net of
interest expenses) in accordance with GAAP.
 
“Change in Control” shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof, excluding management personnel as listed in the proxy statement
dated April 21, 2008 of the Parent) of Equity Interests representing more than
35% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Parent; (b) occupation after the Effective
Date of a majority of the seats (other than vacant seats) on the board of
directors of the Parent by Persons who were neither (i) nominated by the board
of directors of the Parent nor (ii) appointed by directors so nominated; (c) the
acquisition after the Effective Date of direct or indirect Control of the Parent
by any Person or group; or (d) the ownership after the Effective Date by any
Person other than the Parent of any Equity Interests of any Co-Issuer, or the
ownership by any Person other than a Co-Issuer, or the Subsidiary of a Co-Issuer
that is the owner thereof as of the Effective Date (or such later date on which
such Subsidiary Guarantor becomes a Subsidiary Guarantor pursuant to the terms
of this Agreement), of any Equity Interests of any Subsidiary Guarantor.
 
“Closing Day” shall mean with respect to any Accepted Note, the Business Day
specified for the closing of the purchase and sale of such Accepted Note in the
Request for Purchase of such Accepted Note, provided that (i) if the Co-Issuers
and the Purchaser which is obligated to purchase such Accepted Note agree on an
earlier Business Day for such closing, the “Closing Day” for such Accepted Note
shall be such earlier Business Day, and (ii) if the closing of the purchase and
sale of such Accepted Note is rescheduled pursuant to paragraph 2G, the Closing
Day for such Accepted Note, for all purposes of this Agreement except references
to “original Closing Day” in paragraph 2H(2), shall mean the Rescheduled Closing
Day with respect to such Accepted Note.
 
44

--------------------------------------------------------------------------------


 
“Co-Issuers” shall have the meaning specified in the introductory paragraph
hereto.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Collateral” shall mean the shares of Capital Stock of the Credit Parties in
which a Lien has been created under the Pledge Agreement in favor of the
Security Trustee for the benefit of the holders of the Shelf Notes to secure the
obligations of the Credit Parties under this Agreement, the Shelf Notes and the
other Transaction Documents.
 
“Collateral Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Bank Lenders.
 
“Confirmation of Acceptance” shall have the meaning specified in paragraph 2E.
 
“Confirmation and Reaffirmation of Parent Guaranty” shall have the meaning
specified in paragraph 3A(1)(i).
 
“Confirmation and Reaffirmation of Pledge Agreement” shall have the meaning
specified in paragraph 3A(1)(iv).
 
“Confirmation and Reaffirmation of Subordination Agreement” shall have the
meaning specified in paragraph 3A(1)(iii).
 
“Confirmation and Reaffirmation of Subsidiary Guaranty” shall have the meaning
specified in paragraph 3A(1)(ii).
 
“Consolidated Indebtedness” shall mean, as of any date of determination, all
Indebtedness of the Parent and its Subsidiaries as would be shown on a
consolidated balance sheet of the Parent and its Subsidiaries as of such date
prepared in accordance with GAAP (other than the undrawn amount of any letters
of credit issued pursuant to the terms of the Bank Credit Agreement).
 
“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Parent and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, but excluding: (i) non-cash after-tax charges for
the impairment of goodwill or other related intangibles; (ii) extraordinary
gains or losses; (iii) net earnings of any business entity (other than a direct
or indirect Subsidiary of the Parent) in which the Parent or any of its
Subsidiaries has an ownership interest unless such net earnings shall have been
actually received by the Parent or its Subsidiaries in the form of cash
distributions; (iv) any portion of net earnings of any Subsidiary of the Parent
which for any reason is unavailable for distribution to the Parent; (v) the
cumulative effect of a change in accounting principles; (vi) a charge recorded
in the fiscal quarter of the Parent ending December 31, 2008 of up to $2,500,000
for certain executive post-employment severance charges; and (vii) any and all
gains and losses that would be categorized as other comprehensive income under
GAAP.
 
“Consolidated Net Worth” shall mean, as of the date of determination, (a) the
sum of (i) the par value (or value stated on the books of the Parent) of the
Capital Stock (but excluding treasury stock and capital stock subscribed and
unissued) of the Parent and its Subsidiaries plus (ii) the amount of the paid-in
capital and retained earnings of the Parent and its Subsidiaries, in each case
as such amounts would be shown on a consolidated balance sheet of the Parent and
its Subsidiaries as of such date prepared in accordance with GAAP, minus (b) to
the extent included in clause (a) all amounts property attribute to Minority
Interests, if any, in the stock and surplus of Subsidiaries. For purposes of
calculating the Consolidated Net Worth the value of all accounts comprising
“Other Comprehensive Income” (as determined in accordance with GAAP) shall be
excluded.
 
45

--------------------------------------------------------------------------------


 
“Consolidated Tangible Net Worth” shall mean, as of any date of determination,
(a) the sum of (i) the par value (or value stated on the books of the Parent) of
the Capital Stock (but excluding treasury stock and capital stock subscribed and
unissued) of the Parent and its Subsidiaries plus (ii) the amount of the paid-in
capital and retained earnings of the Parent and its Subsidiaries, in each case
as such amounts would be shown on a consolidated balance sheet of the Parent and
its Subsidiaries as of such date prepared in accordance with GAAP, minus (b) to
the extent included in clause (a), (i) all amounts properly attributable to
Minority Interests, if any, in the stock and surplus of Subsidiaries of the
Parent, and (ii) the sum of the following (without duplication of deductions in
respect of items already deducted in arriving at surplus and retained earnings):
(A) cost of treasury shares, (B) the book value of all assets which should be
classified as intangibles (but in any event including goodwill, research and
development costs, customer relationships, trademarks, trade names, copyrights,
patents and franchises and unamortized debt discount), and (C) any write-up in
the book value of assets resulting from a revaluation thereof (other than any
such write-up made in connection with the acquisition of an asset from a Person
which is not an Affiliate of a Credit Party and so long as such a write-up is
made in accordance with GAAP and is based on the Fair Market Value of the
asset).
 
“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Parent and its Subsidiaries as would be shown on a
consolidated balance sheet of the Parent and its Subsidiaries as of such date
prepared in accordance with GAAP.
 
“Consolidated Total Capitalization” shall mean, at any time, the sum of (i)
Consolidated Indebtedness and (ii) Consolidated Tangible Net Worth, in each case
determined as of the last day of the fiscal quarter of the Parent then most
recently ended.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
 
“Credit Parties” shall mean, collectively, without duplication, the Obligors and
the Subsidiary Guarantors.
 
“Delayed Delivery Fee” shall have the meaning specified in paragraph 2H(2).
 
“Distribution” shall mean in respect of any Person: (a) dividends or other
distributions or payments on capital stock or other equity interest of such
Person (except distributions in such stock or other equity interest); and (b)
the redemption or acquisition of such stock or other equity interests or of
warrants, rights or other options to purchase such stock or other equity
interests (except when solely in exchange for such stock or other equity
interests) unless made, contemporaneously, from the net proceeds of a sale of
such stock or other equity interests (but excluding the acquisition through
repurchase programs by the Parent of its common stock to be held as treasury
stock).
 
46

--------------------------------------------------------------------------------


 
“EBITDA” shall mean, for any period in issue, the sum of, without duplication,
income before income taxes for such period, plus, to the extent deducted in
determining income for such period, net interest expense (whether paid or
accrued), depreciation, amortization of tangible or intangible assets, and any
non-cash charges relating to the impairment of goodwill and non-cash expenses in
connection with stock-based compensation, extraordinary gains (or losses) and
any gains (or losses) from the sale or disposition of assets other than in the
ordinary course of business; all on a consolidated basis for the Parent and its
Subsidiaries and all calculated in accordance with GAAP; and a charge recorded
in the fiscal quarter of the Parent ending December 31, 2008 of up to $2,500,000
for certain executive post-employment severance charges.
 
“Effective Date” shall mean November 25, 2008.
 
“Environmental Laws” shall mean all federal, state, local and foreign laws
relating to pollution or protection of the environment, including laws relating
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment (including, without limitation, ambient air, surface water,
ground water or land), or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes, and any and all regulations, codes, plans, orders,
decrees, judgments, injunctions, notices or demand letters issued, entered,
promulgated or approved thereunder.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
“ERISA Affiliate” shall mean any corporation which is a member of the same
controlled group of corporations as any Credit Party within the meaning of
section 414(b) of the Code, or any trade or business which is under common
control with any Credit Party within the meaning of section 414(c) of the Code.
 
“ERISA Event” shall mean (i) any "reportable event", as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an "accumulated funding deficiency" (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Credit Party or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by any Credit Party or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by any Credit Party or any of its ERISA Affiliates of any liability with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by any Credit Party or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from any Credit Party or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
 
47

--------------------------------------------------------------------------------


 
“Event of Default” shall mean any of the events specified in paragraph 7A,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act, and “Default” shall mean any of such events,
whether or not any such requirement has been satisfied.
 
“Excess Assets” shall have the meaning specified in paragraph 6H(ii).
 
“Excess Replacement Assets” shall have the meaning specified in paragraph
6H(ii).
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Existing Agreement” shall have the meaning specified in paragraph 1A.
 
“Existing Noteholder(s)” shall have the meaning specified in paragraph 1A.
 
“Facility” shall have the meaning specified in paragraph 2A.
 
“Fair Market Value” shall mean at any time and with respect to any property, the
sale value of such property that would reasonably be estimated to be realized in
an arm's-length sale at such time between an informed and willing buyer and an
informed and willing seller (neither being under a compulsion to buy or sell).
 
“Fixed Rate Shelf Note” shall have the meaning specified in paragraph 1D.
 
“Floating Rate Shelf Note” shall have the meaning specified in paragraph 1E.
 
“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States of America as promulgated by the Financial
Accounting Standards Board (“FASB”) or other accounting standards setting entity
accepted by the SEC.
 
“Governmental Authority” shall mean
 
(i) the government of
 
(a) the United States of America or any State or other political subdivision
thereof, or
 
(b) any jurisdiction in which the Parent or any Subsidiary conducts all or any
part of its business, or which asserts jurisdiction over any properties of the
Parent or any Subsidiary, or
 
(ii) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
 
48

--------------------------------------------------------------------------------


 
“Guarantee” shall mean, with respect to any Person (the “guarantor”), any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Guarantee shall be equal to the outstanding
principal amount of the obligation guaranteed or such lesser amount to which the
maximum exposure of the guarantor shall have been specifically limited.
 
“Hedge Treasury Note(s)” shall mean, with respect to any Accepted Note, the
United States Treasury Note or Notes whose duration (as determined by
Prudential) most closely matches the duration of such Accepted Note.
 
“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
 
“Hedging Exposure Amount” shall mean at any time the maximum aggregate amount
(giving effect to any netting agreements) that the Obligors and the Subsidiaries
thereof would be required to pay at such time if all of their Hedging Agreements
were terminated at such time.
 
“Hostile Tender Offer” shall mean, with respect to the use of proceeds of any
Shelf Note, any offer to purchase, or any purchase of, shares of capital stock
of any corporation or equity interests in any other entity, or securities
convertible into or representing the beneficial ownership of, or rights to
acquire, any such shares or equity interests, if such shares, equity interests,
securities or rights are of a class which is publicly traded on any securities
exchange or in any over-the-counter market, other than purchases of such shares,
equity interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity prior to the date on which the Co-Issuers
make the Request for Purchase of such Shelf Note.
 
“Inactive Subsidiary” shall mean, with respect to any Person, a Subsidiary of
such Person (i) that conducts no business activities on the Effective Date nor
on any date thereafter, (ii) the assets of which Subsidiary have a Fair Market
Value less than the smaller of (x) $50,000 or (y) one-half of one percent (.50%)
of the consolidated assets of such Person and its Subsidiaries; and (iii) the
total liabilities of which are less than $25,000; provided that if the assets of
all such Subsidiaries that meet the conditions of clauses (i), (ii) and (iii)
(each, a "Specified Subsidiary"), in the aggregate, exceed either of the
thresholds of clause (ii), then there shall be excluded from the term "Inactive
Subsidiary" the Specified Subsidiary having the greatest assets, and, if
necessary, the Specified Subsidiary having the next greatest assets, and so on,
until the assets of the remaining Specified Subsidiaries, in the aggregate, no
longer exceed either of such thresholds of clause (ii) (such remaining Specified
Subsidiaries constituting the Inactive Subsidiaries); provided further, that no
Credit Party shall be an Inactive Subsidiary.
 
49

--------------------------------------------------------------------------------


 
“including” shall mean, unless the context clearly requires otherwise,
“including without limitation”.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capitalized Lease Obligations of
such Person (and excluding from the definition of Indebtedness leases of real
property or personal property which are not Capital Leases), (h) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty (other than performance
guaranties) and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers' acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person's ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
 
“INHAM Exemption” shall have the meaning specified n paragraph 9B(v).
 
“Intercreditor Agreement” shall mean that certain Amended and Restated
Intercreditor Agreement, dated as of November 25, 2008, by and among the Bank
Lenders, JPMorgan Chase Bank, N.A., in its capacity as administrative agent for
the Bank Lenders and as Collateral Agent, Prudential, each of the other holders
from time to time of the Shelf Notes and the Security Trustee (as amended,
restated, supplemented or otherwise modified from time to time).
 
“Interest Charges” shall mean, for any period of four consecutive fiscal
quarters of the Parent, all net interest expense of the Parent and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.
 
“Interest Period” shall mean:
 
(i) as to any Floating Rate Shelf Note that bears a LIBOR Rate of interest, the
one (1), two (2), three (3) or six (6) month period (as the Co-Issuers may elect
or be deemed to elect as provided herein) commencing on the date of the issuance
of such Floating Rate Shelf Note (or on the last day of the immediately
preceding Interest Period applicable thereto), and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the first (1st), second (2nd), third (3rd) or sixth (6th) succeeding
calendar month, as the case may be; and
 
50

--------------------------------------------------------------------------------


 
(ii) as to any Floating Rate Shelf Note that bears a Prime Rate of interest, the
three (3) month period commencing on the date of the issuance of such Floating
Rate Shelf Note, and ending on the numerically corresponding day (or, if there
is no numerically corresponding day, on the last day) of the third succeeding
calendar month; provided, however, that any changes in the rate of interest
resulting from changes in the Prime Rate shall take place immediately regardless
of whether such change shall occur during such Interest Period;
 
provided further, that the foregoing provisions relating to Interest Periods are
subject to the following:
 
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
 
(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the first (1st), second (2nd), third (3rd) or sixth (6th) succeeding calendar
month, as the case may be; and
 
(c) no Interest Period shall extend beyond the scheduled maturity date of such
Floating Rate Shelf Note.
 
Interest shall accrue from and including the first day of an Interest Period to
but excluding the earlier of (x) the last day of such Interest Period and (y)
the day on which the applicable Floating Rate Shelf Note is repaid or prepaid in
full.
 
“Interest Rate Hedging Exposure Amount” shall mean the Hedging Exposure Amount
attributable to Interest Rate Hedging Agreements.
 
“Interest Rate Hedging Agreement” shall mean a Hedging Agreement between a
Co-Issuer and an Interest Rate Protection Merchant which provides for interest
rate protection.
 
“Interest Rate Protection Merchant” shall mean a lender under the Bank Credit
Agreement or other financial institution which provides Hedging Agreements to
the Co-Issuers or either of them for interest rate protection.
 
“Issuance Fee” shall have the meaning specified in paragraph 2H(1).
 
“Issuance Period” shall have the meaning specified in paragraph 2B.
 
“Kinro” shall have the meaning specified in the introductory paragraph hereto.
 
51

--------------------------------------------------------------------------------


 
“Leverage Ratio” shall mean, as of the end of any fiscal quarter of the Parent,
the ratio of (a) Consolidated Indebtedness determined on the last day of such
fiscal quarter to (b) EBITDA for the period of four consecutive fiscal quarters
of the Parent ending on the last day of such fiscal quarter, each as determined
on a Pro Forma Basis.
 
“LIBOR” shall mean, in respect of any Interest Period, (i) the interest rate per
annum (rounded upwards, if necessary, to the next higher 1/100th of 1%) for
deposits in U.S. Dollars, for a period of time comparable to such Interest
Period, as reported by the British Bankers’ Association as of 11:00 A.M. London
time on the day that is two Business Days prior to the first day of such
Interest Period; or (ii) if such rate ceases to be reported in accordance with
the above clause (i) or is unavailable, the rate per annum quoted by JP Morgan
Chase Bank at approximately 11:00 A.M. London time on the first day of such
Interest Period for loans in U.S. Dollars to major banks in the London interbank
Eurodollar market for a period equal to such Interest Period, commencing on the
first day of such Interest Period, and in an amount comparable to the aggregate
outstanding principal amount of the applicable Floating Rate Shelf Note with
respect to which LIBOR is being calculated thereunder.
 
“LIBOR Rate” shall mean for each Interest Period with respect to any Floating
Rate Shelf Note, a per annum rate of interest equal to LIBOR plus the Applicable
Margin.
 
“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien
(statutory or otherwise) or charge of any kind (including any agreement to give
any of the foregoing, any conditional sale or other title retention agreement,
any lease in the nature thereof, and the filing of or agreement to give any
financing statement under the Uniform Commercial Code of any jurisdiction) or
any other type of preferential arrangement for the purpose, or having the
effect, of protecting a creditor against loss or securing the payment or
performance of an obligation.
 
“Lippert Components” shall have the meaning specified in the introductory
paragraph hereto.
 
“Material” shall mean material in relation to the business, operations, affairs,
financial condition, assets, properties or prospects of the Parent and its
Subsidiaries taken as a whole.
 
“Material Adverse Effect” shall mean a Material adverse effect on (a) the
business, operations, affairs, financial condition, assets, properties or
prospects of the Parent and its Subsidiaries, taken as a whole, (b) the ability
of any Co-Issuer to perform its obligations under this Agreement or any of the
Shelf Notes, (c) the ability of the Parent to perform its obligations under this
Agreement or the Parent Guaranty, (d) the ability of the Parent and its
Subsidiaries, taken as a whole, to perform their obligations under any of the
other Transaction Documents, (e) the validity or enforceability of this
Agreement or any of the other Transaction Documents or (f) the Liens taken as a
whole granted by the Pledge Agreement.
 
“Minimum Debt Service Ratio” shall mean, on any date of determination, the ratio
of (i) EBITDA for the period of four consecutive fiscal quarters then most
recently ended, minus (A) Capital Expenditures made during such period, and (B)
Restricted Payments during such period, to (ii) the current portion of
Consolidated Indebtedness (as determined as of such determination date), plus
Interest Charges for the period of four consecutive fiscal quarters then most
recently ended, in each case determined on a Pro Forma Basis.
 
52

--------------------------------------------------------------------------------


 
“Minority Interests” shall mean any shares of stock of any class of a Subsidiary
of any Person (other than directors' qualifying shares as required by law) that
are not owned by such Person and/or one or more of such Person's Subsidiaries.
Minority Interests shall be valued by valuing "Minority Interests" consisting of
preferred stock at the voluntary or involuntary liquidation value of such
preferred stock, whichever is greater, and by valuing "Minority Interests"
consisting of common stock at the book value of capital and surplus applicable
thereto adjusted, if necessary, to reflect any changes from the book value of
such common stock required by the foregoing method of valuing "Minority
Interests" in preferred stock.
 
“Multiemployer Plan” shall mean any Plan which is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA.
 
“NAIC Annual Statement” shall have the meaning specified in paragraph 9B(i).
 
“New Subsidiary” shall have the meaning specified in paragraph 5K.
 
“Non-U.S. Noteholder” shall have the meaning specified in paragraph 2I(9).
 
“Notes” shall mean the 2005 Notes and the Shelf Notes.
 
“Obligors” shall have the meaning specified in the introductory paragraph
hereto.
 
“Officer's Certificate” shall mean, with respect to any Obligor, a certificate
signed in the name of such Obligor by an Authorized Officer of such Obligor.
 
“Parent” shall have the meaning specified in the introductory paragraph hereto.
 
“Parent Guaranty” shall mean that certain Parent Guarantee Agreement, dated as
of February 11, 2005, executed by the Parent in favor of Prudential and the
holders from time to time of the Shelf Notes (as amended, restated, supplemented
or otherwise modified from time to time).
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation.
 
“Permitted Liens” shall mean the following:
 
(i) any Lien existing on the date hereof which is listed on Schedule 6C to this
Agreement securing Indebtedness listed on such schedule and any extensions,
renewals and replacements of such Indebtedness that do not increase the
outstanding principal amount of such Indebtedness secured by such Lien, provided
that any such Lien shall secure only those obligations which it secured as of
the Effective Date (except that any such Liens on properties constructed,
improved or acquired with the proceeds of industrial revenue or development bond
issues representing Indebtedness of a Credit Party owing directly or indirectly
to GE Capital Finance, Inc., and which Liens secure only such issues, whether
such issues are outstanding as of the Effective Date or which are thereafter
outstanding, may secure other such issues representing Indebtedness so owing to
such obligee the proceeds of which have been used by a Credit Party to
construct, improve or acquire other property, so long as such Liens do not
extend to any property of a Credit Party not so financed and secure only
Indebtedness represented by such issues);
 
53

--------------------------------------------------------------------------------


 
(ii) any Lien created to secure all or any part of the purchase price, or to
secure Indebtedness incurred or assumed to pay all or any part of the purchase
price or cost of construction, of any fixed or capital assets acquired,
constructed or improved by any Obligor or any Subsidiary thereof after the
Effective Date (other than Liens on any Restricted Assets); provided that (a)
such Lien secures Indebtedness permitted under this Agreement, (b) such Lien and
the Indebtedness secured thereby are incurred within 180 days (and in the case
of industrial revenue bonds, 360 days) prior to or after such acquisition or the
completion of such construction or improvement or the placing in service, as the
case may be, of the asset which is subject to such Lien, (c) the Indebtedness
secured thereby does not at any time exceed 85% (in the case of real property
and the improvements thereon) or 100% (in the case of personal property, other
than fixtures) of the cost of acquiring, constructing or improving such fixed or
capital assets, and (d) such Lien shall not apply to any other property or
assets of any Obligor or any Subsidiary thereof;
 
(iii) carriers', warehousemen's, mechanics', repairmen's and other like Liens
imposed by law in an aggregate amount not exceeding $1,500,000 arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in good faith by appropriate
proceedings and for which adequate reserves have been established therefor in
accordance with GAAP on the books of the relevant Obligor or Subsidiary, as the
case may be, and as to which the failure to make payment during such contest
could not reasonably be expected to have a Material Adverse Effect;
 
(iv) pledges and deposits made in the ordinary course of business in compliance
with workers' compensation, unemployment insurance and other social security
laws or regulations in respect of which adequate reserves shall have been
established;
 
(v) deposits to secure the performance of bids, trade contracts, leases (other
than Capitalized Lease Obligations), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case in
the ordinary course of business and not incurred or made in connection with the
borrowing of money, the obtaining of advances or credit or the payment of the
deferred purchase price of property;
 
(vi) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of any Obligor or any Subsidiary thereof;
 
54

--------------------------------------------------------------------------------


 
(vii) Liens securing Indebtedness of one Credit Party to another Credit Party
(other than Liens on any Restricted Assets); provided that (w) such Indebtedness
is permitted under paragraphs 6D, 6F and 6I hereof (as applicable), (x) all of
the outstanding capital stock or other equity interests of each such Credit
Party shall be owned 100% directly or indirectly by the Parent, (y) each of such
Credit Parties to or by whom such Indebtedness is owed, or who owns (directly or
indirectly) any stock referred to in the preceding clause (x), shall have become
party to the Subsidiary Guaranty and (z) such Indebtedness shall not be assigned
or transferred by the obligee thereof to any Person other than another Credit
Party such that after giving effect to such assignment and transfer all of the
foregoing conditions are satisfied;
 
(viii) Liens securing Indebtedness outstanding under the Bank Credit Agreement
so long as the Shelf Notes are secured equally and ratably therewith pursuant to
such documents, instruments and agreements as shall be required by the Required
Holders, including without limitation an intercreditor agreement by and among
the Bank Lenders and the holders of the Shelf Notes in form satisfactory to the
Required Holders;
 
(ix) Liens not otherwise permitted by clauses (i) through (viii) above and (x)
below (other than Liens on any Restricted Assets), provided that the aggregate
amount of all Indebtedness secured by such Liens shall not at any time exceed
15% of Consolidated Net Worth (determined as of the last day of the then most
recently ended fiscal quarter of the Parent); and
 
(x) Liens that extend, renew or replace Liens permitted by clauses (i) through
(ix);
 
provided, however, that at no time shall Indebtedness secured by Liens described
in clauses (i), (ii), (ix) and (x) exceed 55% of Consolidated Total
Capitalization at such time.
 
Notwithstanding anything contained herein to the contrary, the Obligors
acknowledge and agree that they will not, and will not permit any of their
respective Subsidiaries to, create, incur, assume or permit to exist any Liens
in respect of any Indebtedness under the Bank Credit Agreement, except in
accordance with clause (viii) above. In no event shall any Lien on any
Restricted Asset be a Permitted Lien.
 
“Permitted Loans and Investments” shall mean (i) subject to paragraph 6D(vi)
hereof, investments, loans and advances by any Credit Party and any of its
Subsidiaries in and to Wholly-Owned Subsidiaries; (ii) subject to compliance
with paragraph 6J hereof, capital stock of the Parent; (iii) investments in
commercial paper and loan participations maturing within 270 days from the date
of acquisition thereof having, at such date of acquisition, a rating of A-1 or
P-1 or better from Standard & Poor's Corporation, Moody's Investors Service,
Inc. or by another nationally recognized credit rating agency; (iv) direct
obligations of, or obligations the principal of or interest on which are
unconditionally guaranteed by the United States of America (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States of America) (or by any other foreign government of equal or
better credit quality), in each case maturing within one year from the date of
acquisition thereof; (v) investments in certificates of deposit, banker's
acceptances and time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank which is (x) on the Federal Reserve Board’s list of the top 50 bank holding
companies (or is a subsidiary thereof) or (y) to the extent not within (x),
Citizens Bank (Michigan); (vi) fully collateralized repurchase agreements,
having terms of less than 90 days, for government obligations of the type
specified in (iv) above with a commercial bank or trust company meeting the
requirements of (v) above; and (vii) investments in addition to those permitted
by clauses (i) through (vi), including acquisitions of the assets or stock or
other securities of any Person, provided,however, that the amount paid for any
acquisition of the assets or stock or other securities of any one Person and its
affiliates and subsidiaries shall not exceed $30,000,000 (and any such
acquisition which shall be in an amount of $20,000,000 or greater shall require
the submission by the Obligors, as a further condition of its being a part of
the Permitted Loans and Investments, to the holders of Notes of a pro forma
compliance certificate not less than fourteen days prior to the closing thereof)
and the aggregate amount paid for any such acquisitions from all Persons on or
after the Effective Date shall not exceed $100,000,000, and any acquisitions not
satisfying all of the requirements of this proviso shall be deemed, in their
entirety, not to be Permitted Loans and Investments.
 
55

--------------------------------------------------------------------------------


 
“Person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.
 
“Plan” shall mean any employee pension benefit plan (as such term is defined in
section 3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by the Co-Issuers or any ERISA Affiliate.
 
“Pledge Agreement” shall mean that certain Pledge and Security Agreement, dated
as of February 11, 2005, executed by the Obligors and the Subsidiary Guarantors
(other than any Subsidiary Guarantors that are limited liability companies or
limited partnerships) in favor of the Security Trustee, as secured party, for
the benefit of the holders from time to time of Shelf Notes (as amended,
supplemented or otherwise modified from time to time).
 
“Preferred Stock” shall mean any class of capital stock of a corporation that is
preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.
 
“Prime Rate” shall mean for any day and for each Floating Rate Shelf Note that
is not bearing interest at the LIBOR Rate as a result of the circumstances or
events described in clause (3), (4) or (5) of paragraph 2I, the higher of (i)
the per annum (based on a year of 365 or 366 days, as the case may be, and
actual days elapsed) floating rate established by The Bank of New York (New
York, NY) as its “prime rate” for domestic (United States) commercial loans in
effect on such day and (ii) the per annum (based on a year of 365 or 366 days,
as the case may be, and actual days elapsed) floating rate equal to one-half of
one percent (0.50%) in excess of the Federal Funds Rate. The Bank of New York’s
prime rate is a rate set by The Bank of New York based upon various factors,
including The Bank of New York’s costs and desired return, general economic
conditions and other factors, and is neither directly tied to an external rate
of interest or index nor necessarily the lowest or best rate of interest
actually charged at any given time to any customer or particular class of
customers for any particular credit extension. Without notice to the Co-Issuers
or any other Person, The Bank of New York’s “prime rate” shall change
automatically from time to time, based upon publicly announced changes in such
rate, with each such change to become effective as of the beginning of business
on the day on which any such change is publicly announced.
 
56

--------------------------------------------------------------------------------


 
As used in this definition, “Federal Funds Rate” shall mean, for any period, a
fluctuating interest rate equal for each day during such period to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day which is a Business Day, the average of the quotations for such day
on such transactions received by the holders of at least 66 2/3% of the
aggregate amount of the applicable Series of Shelf Notes from three Federal
funds brokers of recognized standing selected by such holders.
 
“Priority Debt” shall mean, as of any date, the sum (without duplication) of all
outstanding secured Indebtedness of any Obligor or any Subsidiary of any
Obligor, other than (a) secured Indebtedness of such Subsidiary owing solely to
any Obligor or any Wholly-Owned Subsidiary of any Obligor, and (b) Indebtedness
of any Credit Party under the Bank Credit Agreement and with respect to the
Notes.
 
“Pro Forma Basis” shall mean, for the determinations of “EBITDA”, “Consolidated
Indebtedness”, “Capital Expenditures” and “Interest Charges” for any period of
four consecutive fiscal quarters of the Parent or as of the relevant reporting
date, as the case may be, for purposes of calculating the Leverage Ratio and the
Minimum Debt Service Ratio, that such determinations shall be made on the
assumptions that (a) each Wholly-Owned Subsidiary that was acquired by a Credit
Party during such period from a Person that was not an Affiliate of a Credit
Party and each disposition during such period of any Person that ceases to be a
Wholly-Owned Subsidiary upon such disposition, occurred on the first day of such
period, and (b) all Indebtedness incurred or paid (or to be incurred or paid) by
all such Persons in connection with all such transactions (x) was incurred or
paid on the first day of such period, as the case may be, and (y) if incurred,
was outstanding in full at all times during such period and had in effect at all
times during such period (or any portion of such period during which such Debt
was not actually outstanding) an interest rate equal to the interest rate in
effect on the date of the actual incurrence thereof (regardless of whether such
interest rate is a floating rate or would otherwise change over time by
reference to a formula or for any other reason).
 
“Prudential” shall have the meaning specified in the introduction hereto.
 
“Prudential Affiliate” shall mean (i) any corporation or other entity
controlling, controlled by, or under common control with, Prudential and (ii)
any managed account or investment fund which is managed by Prudential or a
Prudential Affiliate described in clause (i) of this definition. For purposes of
this definition, the terms “control”, “controlling” and “controlled” shall mean
the ownership, directly or through subsidiaries, of a majority of a
corporation’s or other Person’s Voting Stock or equivalent voting securities or
interests.
 
57

--------------------------------------------------------------------------------


 
“Purchasers” shall have the meaning specified in the introduction hereto.
 
“PTE” shall have the meaning specified in paragraph 9B(i).
 
“QPAM Exemption” shall have the meaning specified in paragraph 9B(iv).
 
“Request for Purchase” shall have the meaning specified in paragraph 2C.
 
“Required Holder(s)” shall mean the holder or holders of at least 66-2/3% of the
aggregate principal amount of the Shelf Notes or of a Series of Shelf Notes, as
the context may require, from time to time outstanding and, if no Shelf Notes
are outstanding, shall mean Prudential.
 
“Rescheduled Closing Day” shall have the meaning specified in paragraph 2G.
 
“Responsible Officer” shall mean the chief executive officer, chief operating
officer, chief financial officer or chief accounting officer of any Co-Issuer or
the Parent, general counsel of any Co-Issuer or the Parent or any other officer
of any Co-Issuer or the Parent, as the context requires, involved principally in
its financial administration or its controllership function.
 
“Restricted Assets” shall mean “inventory” or “accounts” or any “proceeds”
thereof, as such terms are defined in Section 9-102 of the Uniform Commercial
Code as in effect in the State of New York from time to time.
 
“Restricted Payment” shall mean: (i) any Distribution in respect of a Credit
Party or any Subsidiary of a Credit Party, including any Distribution resulting
in the acquisition by a Credit Party of securities which would constitute
treasury stock, and (ii) any payment, repayment, redemption, retirement,
repurchase or other acquisition, direct, or indirect, by a Credit Party or any
Subsidiary thereof, on account of, or in respect of, the principal of any
Subordinated Debt (or any installment thereof) prior to the regularly scheduled
maturity date thereof (as in effect on the date such Subordinated Debt was
originally incurred) other than in respect of Subordinated Debt of one Credit
Party to another Credit Party provided that no Event of Default exists or would
exist after such prepayment.
 
For purposes of this Agreement, the amount of any Restricted Payment made in
property shall be the greater of (x) the Fair Market Value of such property (as
determined in good faith by the board of directors (or equivalent governing
body) of the Person making such Restricted Payment) and (y) the net book value
thereof on the books of such Person, in each case determined as of the date on
which such Restricted Payment is made.
 
“SEC” shall mean the Securities and Exchange Commission.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Security Trustee” shall mean JPMorgan Chase Bank, N.A., in its capacity as
security trustee for the holders of the Shelf Notes.
 
“Series” shall have the meaning specified in paragraph 1.
 
58

--------------------------------------------------------------------------------


 
“Shelf Note(s)” shall have the meaning specified in paragraph 1.
 
“Significant Holder” shall mean at any time (i) Prudential, so long as
Prudential or any Prudential Affiliate shall hold (or be committed under this
Agreement to purchase) any Shelf Note at such time, or (ii) any other holder at
such time of at least 10% of the aggregate principal amount of the Shelf Notes
of any Series then outstanding.
 
“Source” shall have the meaning specified in paragraph 9B.
 
“Subordinated Debt” shall mean any Indebtedness that is in any manner
subordinated in right of payment or security in any respect to the Notes.
 
“Subordination Agreement” shall mean that certain Subordination Agreement, dated
as of February 11, 2005, by and among the Credit Parties, Prudential and each of
the other holders from time to time of the Shelf Notes (as amended, restated,
supplemented or otherwise modified from time to time).
 
“Subsidiary” shall mean, with respect to any Person (the “parent entity”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent entity in the parent entity’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, limited liability company, partnership,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held by the parent entity,
or (b) that is, as of such date, otherwise controlled by the parent entity or
one or more subsidiaries of the parent entity or by the parent entity and one or
more subsidiaries of the parent entity. Unless the context otherwise clearly
requires, any reference to a "Subsidiary" is a reference to a Subsidiary of the
Parent.
 
“Subsidiary Guaranty” shall mean that certain Subsidiary Guarantee Agreement,
dated as of February 11, 2005, executed by each of the Subsidiary Guarantors in
favor of Prudential and the holders from time to time of the Shelf Notes (as
amended, restated, supplemented or otherwise modified from time to time).
 
“Subsidiary Guarantor” shall mean (a) each of the Subsidiaries of the Obligors
listed on Schedule 3A(1), and (b) each Person that hereafter becomes a party to
the Subsidiary Guaranty pursuant to the requirements of paragraph 5K.
 
“Succession Plan” shall have the meaning specified in paragraph 5M.
 
“Successor Corporation” shall have the meaning specified in paragraph 6B.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Transaction Documents” shall mean, collectively, this Agreement, the Shelf
Notes, the Pledge Agreement, the Subordination Agreement, the Subsidiary
Guaranty and the Intercreditor Agreement, and any and all other agreements,
documents, certificates and instruments from time to time executed or delivered
in connection therewith or related thereto.
 
59

--------------------------------------------------------------------------------


 
“Transfer” shall have the meaning specified in paragraph 6H.
 
“Transferee” shall mean any direct or indirect transferee of all or any part of
any Shelf Note purchased by any Purchaser under this Agreement.
 
“Trust Agreement” shall mean that certain Collateralized Trust Agreement, dated
as of February 11, 2005, by and between Prudential, each of the holders of the
Shelf Notes from time to time and the Security Trustee (as amended, supplemented
or otherwise modified from time to time).
 
“2005 Notes” shall have the meaning specified in paragraph 1A.
 
“2006 Notes” shall have the meaning specified in paragraph 1A.
 
“USA Patriot Act” shall mean United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as may be amended from time to
time.
 
“U.S. Dollars” shall mean the lawful currency of the United States of America.
 
“Voting Stock” shall mean, with respect to any Person, any shares of stock (or
similar equity interests) of such Person whose holders are entitled under
ordinary circumstances to vote for the election of directors (or members of a
similar body that has management authority of such Person) of such Person
(irrespective of whether at the time stock (or similar equity interests) of any
other class or classes shall have or might have voting power by reason of the
happening of any contingency).
 
“Wholly-Owned Subsidiary” shall mean, at any time, any Subsidiary one hundred
percent (100%) of all of the equity interests (except directors’ qualifying
shares) and voting interests of which are owned by any one or more of the
Obligors and the Obligors’ other Wholly-Owned Subsidiaries at such time.
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
10C. Accounting Principles, Terms and Determinations. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Co-Issuers notify Prudential that the Co-Issuers request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if Prudential notifies the Co-Issuers that the
Required Holders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
 
60

--------------------------------------------------------------------------------


 
11.  PARENT GUARANTY.
 
The Parent acknowledges its unconditional and irrevocable guarantee, made as of
February 11, 2005, in favor of Prudential and each holder of any Shelf Notes at
any time outstanding, of the due and punctual payment of the principal of,
Yield-Maintenance Amount, Breakage Cost Obligation or other prepayment
compensation (if any) and interest on said Shelf Notes and any other amounts
owing by the Co-Issuers hereunder, all as more particularly set forth in the
Parent Guaranty.
 
12.  CONFIDENTIALITY.
 
For the purposes of this paragraph 12, “Confidential Information” means
information delivered to Prudential or any Purchaser by or on behalf of any
Credit Party or any of its Subsidiaries in connection with the transactions
contemplated by or otherwise pursuant to this Agreement that is proprietary in
nature and that was clearly marked or labeled or otherwise adequately identified
when received by Prudential or such Purchaser as being confidential information
of such Credit Party or such Subsidiary, provided that such term does not
include information that (a) was publicly known or otherwise known to Prudential
or such Purchaser, as the case may be, prior to the time of such disclosure, (b)
subsequently becomes publicly known through no act or omission by Prudential or
such Purchaser or any person acting on their behalf, (c) otherwise becomes known
to Prudential or such Purchaser other than through disclosure by any Credit
Party or any of its Subsidiaries or (d) constitutes financial statements
delivered to Prudential or such Purchaser under paragraph 5A that are otherwise
publicly available. Prudential and each Purchaser will maintain the
confidentiality of such Confidential Information received by it in accordance
with procedures adopted by Prudential or such Purchaser, as the case may be, in
good faith to protect confidential information of third parties delivered to it,
provided that Prudential or such Purchaser, as the case may be, may deliver or
disclose Confidential Information to (i) its directors, officers, employees,
agents, attorneys and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by its Shelf Notes
or this Agreement), (ii) its financial advisors and other professional advisors
who agree to hold confidential the Confidential Information substantially in
accordance with the terms of this paragraph 12, (iii) any other holder of any
Shelf Note, (iv) any Institutional Investor to which it sells or offers to sell
such Shelf Note or any part thereof or any participation therein (if such
Institutional Investor has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this paragraph 12),
(v) any Person from which it offers to purchase any security of the Parent or of
any Co-Issuer (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this paragraph 12),
(vi) any federal or state regulatory authority having jurisdiction over
Prudential or such Purchaser, as the case may be, (vii) the National Association
of Insurance Commissioners or any similar organization, or any nationally
recognized rating agency that requires access to information about Prudential’s
or such Purchaser’s investment portfolio, or (viii) any other Person to which
such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to Prudential or
such Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which Prudential or such Purchaser is a party,
or (z) if an Event of Default has occurred and is continuing, to the extent
Prudential or such Purchaser may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of its rights and remedies under the Shelf Notes and this Agreement.
Each holder of a Shelf Note, by its acceptance of a Shelf Note, will be deemed
to have agreed to be bound by and to be entitled to the benefits of this
paragraph 12 as though it were a party to this Agreement. On reasonable request
by the Co-Issuers in connection with the delivery to any holder of a Shelf Note
of information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Co-Issuers
embodying the provisions of this paragraph 12.
 
61

--------------------------------------------------------------------------------


 
13.  MISCELLANEOUS.
 
13A.  Shelf Note Payments. The Co-Issuers agree that, so long as any Purchaser
shall hold any Shelf Note, they will make payments of principal of, interest on,
and any Yield-Maintenance Amount or Breakage Cost Obligation, if any, or other
prepayment compensation (as specified in any Confirmation of Acceptance relating
to any Series of Floating Rate Shelf Notes), payable with respect to, such Shelf
Note, which comply with the terms of this Agreement, by wire transfer of
immediately available funds for credit (not later than 2:00 p.m., New York City
local time, on the date due) to (i) the account or accounts of such Purchaser
specified in the Confirmation of Acceptance with respect to such Shelf Note in
the case of any Shelf Note or (ii) such other account or accounts in the United
States as such Purchaser may from time to time designate in writing,
notwithstanding any contrary provision herein or in any Shelf Note with respect
to the place of payment. Each Purchaser agrees that, before disposing of any
Shelf Note, it will make a notation thereon (or on a schedule attached thereto)
of all principal payments previously made thereon and of the date to which
interest thereon has been paid. The Co-Issuers agree to afford the benefits of
this paragraph 13A to any Transferee which shall have made the same agreement as
the Purchasers have made in this paragraph 13A.
 
13B.  Expenses. The Co-Issuers agree, whether or not the transactions
contemplated hereby shall be consummated, to pay, and save Prudential, each
Purchaser and any Transferee harmless against liability for the payment of, all
reasonable out-of-pocket expenses arising in connection with such transactions,
including (i) all document production and duplication charges and the fees and
expenses of any special counsel engaged by Prudential or any Purchaser or any
Transferee in connection with this Agreement and the other Transaction
Documents, the transactions contemplated hereby and any subsequent proposed
modification of, or proposed consent under, this Agreement or the other
Transaction Documents, whether or not such proposed modification shall be
effected or proposed consent granted, and (ii) the costs and expenses, including
reasonable attorneys' fees, incurred by Prudential or any Purchaser or any
Transferee in enforcing (or determining whether or how to enforce) any rights
under this Agreement, the Shelf Notes or the other Transaction Documents or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement or the other Transaction
Documents or the transactions contemplated hereby or thereby or by reason of
Prudential, any Purchaser or any Transferee having acquired any Shelf Note,
including, without limitation, costs and expenses incurred in any workout,
restructuring or bankruptcy case. The obligations of the Co-Issuers under this
paragraph 13B shall survive the transfer of any Shelf Note or portion thereof or
interest therein by Prudential, any Purchaser or any Transferee and the payment
of any Shelf Note.
 
62

--------------------------------------------------------------------------------


 
13C.  Consent to Amendments. This Agreement may be amended, and any Credit Party
or Subsidiary thereof may take any action herein prohibited, or omit to perform
any act herein required to be performed by it, if the Co-Issuers shall obtain
the written consent to such amendment, action or omission to act, of the
Required Holder(s) of all Shelf Notes except that, (i) with the written consent
of the holders of all Shelf Notes of a particular Series, and if an Event of
Default shall have occurred and be continuing, of the holders of all Shelf Notes
of all Series, at the time outstanding (and not without such written consents),
the Shelf Notes of such Series may be amended or the provisions thereof waived
to change the maturity thereof, to change or affect the principal thereof, or to
change or affect the rate or time of payment of interest on or any
Yield-Maintenance Amount, Breakage Cost Obligation or prepayment compensation
payable with respect to the Shelf Notes of such Series, (ii) without the written
consent of the holder or holders of all Shelf Notes at the time outstanding, no
amendment to or waiver of the provisions of this Agreement shall change or
affect the provisions of paragraph 7A or this paragraph 13C insofar as such
provisions relate to proportions of the principal amount of the Shelf Notes of
any Series, or the rights of any individual holder of Shelf Notes, required with
respect to any declaration of Shelf Notes to be due and payable or with respect
to any consent, amendment, waiver or declaration which would affect such
provisions in the manner described in this clause (ii), (iii) with the written
consent of Prudential (and not without the written consent of Prudential) the
provisions of paragraph 2B may be amended or waived (except insofar as any such
amendment or waiver would affect any rights or obligations with respect to the
purchase and sale of Shelf Notes which shall have become Accepted Notes prior to
such amendment or waiver), and (iv) with the written consent of all of the
Purchasers which shall have become obligated to purchase Accepted Notes of any
Series (and not without the written consent of all such Purchasers), any of the
provisions of paragraphs 2B and 3 may be amended or waived insofar as such
amendment or waiver would affect only rights or obligations with respect to the
purchase and sale of the Accepted Notes of such Series or the terms and
provisions of such Accepted Notes. Each holder of any Shelf Note at the time or
thereafter outstanding shall be bound by any consent authorized by this
paragraph 13C, whether or not such Shelf Note shall have been marked to indicate
such consent, but any Shelf Notes issued thereafter may bear a notation
referring to any such consent. No course of dealing between any of the Credit
Parties and the holder of any Shelf Note nor any delay in exercising any rights
hereunder or under any Shelf Note shall operate as a waiver of any rights of any
holder of such Shelf Note. As used herein and in the Shelf Notes, the term “this
Agreement” and references thereto shall mean this Agreement (including, without
limitation, all Schedules and Exhibits attached hereto) as it may from time to
time be amended or supplemented.
 
13D.  Form, Registration, Transfer and Exchange of Shelf Notes; Lost Shelf
Notes. The Shelf Notes are issuable as registered notes without coupons in
denominations of at least $1,000,000, except as may be necessary to reflect any
principal amount not evenly divisible by $1,000,000. The Co-Issuers shall keep
at their principal offices a register in which the Co-Issuers shall provide for
the registration of Shelf Notes and of transfers of Shelf Notes. Upon surrender
for registration of transfer of any Shelf Note at the principal offices of the
Co-Issuers, the Co-Issuers shall, at their expense, execute and deliver one or
more new Shelf Notes of like tenor and of a like aggregate principal amount,
registered in the name of such transferee or transferees. At the option of the
holder of any Shelf Note, such Shelf Note may be exchanged for other Shelf Notes
of like tenor and of any authorized denominations, of a like aggregate principal
amount, upon surrender of the Shelf Note to be exchanged at the principal
offices of the Co-Issuers. Whenever any Shelf Notes are so surrendered for
exchange, the Co-Issuers shall, at their expense, execute and deliver the Shelf
Notes which the holder making the exchange is entitled to receive. Each
installment of principal payable on each installment date upon each new Shelf
Note issued upon any such transfer or exchange shall be in the same proportion
to the unpaid principal amount of such new Shelf Note as the installment of
principal payable on such date on the Shelf Note surrendered for registration of
transfer or exchange bore to the unpaid principal amount of such Shelf Note. No
reference need be made in any such new Shelf Note to any installment or
installments of principal previously due and paid upon the Shelf Note
surrendered for registration of transfer or exchange. Every Shelf Note
surrendered for registration of transfer or exchange shall be duly endorsed, or
be accompanied by a written instrument of transfer duly executed, by the holder
of such Shelf Note or such holder's attorney duly authorized in writing. Any
Shelf Note or Shelf Notes issued in exchange for any Shelf Note or upon transfer
thereof shall carry the rights to unpaid interest and interest to accrue which
were carried by the Shelf Note so exchanged or transferred, so that neither gain
nor loss of interest shall result from any such transfer or exchange. Upon
receipt of written notice from the holder of any Shelf Note of the loss, theft,
destruction or mutilation of such Shelf Note and, in the case of any such loss,
theft or destruction, upon receipt of such holder's unsecured indemnity
agreement, or in the case of any such mutilation upon surrender and cancellation
of such Shelf Note, the Co-Issuers will make and deliver a new Shelf Note, of
like tenor, in lieu of the lost, stolen, destroyed or mutilated Shelf Note.
 
63

--------------------------------------------------------------------------------


 
13E.  Persons Deemed Owners; Participations. Prior to due presentment for
registration of transfer, the Co-Issuers may treat the Person in whose name any
Shelf Note is registered as the owner and holder of such Shelf Note for the
purpose of receiving payment of principal of and interest on, and any
Yield-Maintenance Amount, Breakage Cost Obligation or other prepayment
compensation payable with respect to, such Shelf Note and for all other purposes
whatsoever, whether or not such Shelf Note shall be overdue, and the Co-Issuers
shall not be affected by notice to the contrary. Subject to the preceding
sentence, the holder of any Shelf Note may from time to time grant
participations in all or any part of such Shelf Note to any Person on such terms
and conditions as may be determined by such holder in its sole and absolute
discretion.
 
13F.  Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein or made in writing by or on
behalf of any Obligor in connection herewith shall survive the execution and
delivery of this Agreement, the Shelf Notes, the other Transaction Documents and
each Confirmation of Acceptance, the transfer by any Purchaser of any Shelf Note
or portion thereof or interest therein and the payment of any Shelf Note, and
may be relied upon by any Transferee, regardless of any investigation made at
any time by or on behalf of any Purchaser or any Transferee. Subject to the
preceding sentence, this Agreement, the Shelf Notes and the other Transaction
Documents embody the entire agreement and understanding between the parties
hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings relating to such subject matter.
 
64

--------------------------------------------------------------------------------


 
13G.  Successors and Assigns. All covenants and other agreements in this
Agreement contained by or on behalf of any of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto (including any Transferee) whether so expressed or not.
 
13H.  Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is prohibited by
any one of such covenants, the fact that it would be permitted by an exception
to, or otherwise be in compliance within the limitations of, another covenant
shall not avoid the occurrence of a Default or Event of Default if such action
is taken or such condition exists.
 
13I.  Notices. All written communications provided for hereunder (other than
communications provided for under paragraph 2) shall be sent by first class mail
or nationwide overnight delivery service (with charges prepaid) and (i) if to
any Purchaser of any Shelf Note, addressed to it at such address as it shall
have specified for such communications in the Purchaser Schedule attached to the
applicable Confirmation of Acceptance or at such other address as any such
Purchaser shall have specified to the Co-Issuers in writing, (ii) if to any
other holder of any Shelf Note, addressed to it at such address as it shall have
specified in writing to the Co-Issuers or, if any such holder shall not have so
specified an address, then addressed to such holder in care of the last holder
of such Shelf Note which shall have so specified an address to the Co-Issuers
and (iii) if to any Obligor, addressed to it at 200 Mamaroneck Avenue, White
Plains, New York 10601, Fax number (914) 428-4581, Attention: Fredric M. Zinn,
provided, however, that any such communication to any Obligor may also, at the
option of the Person sending such communication, be delivered by any other means
either to such Obligor at their addressed specified above or to any Authorized
Officer of such Obligor. Any communication pursuant to paragraph 2 shall be made
by the method specified for such communication in paragraph 2, and shall be
effective to create any rights or obligations under this Agreement only if, in
the case of a telephone communication, an Authorized Officer of the party
conveying the information and of the party receiving the information are parties
to the telephone call, and in the case of a facsimile communication, the
communication is signed by an Authorized Officer of the party conveying the
information, addressed to the attention of an Authorized Officer of the party
receiving the information, and in fact received at the facsimile terminal the
number of which is listed for the party receiving the communication in the
Information Schedule or at such other facsimile terminal as the party receiving
the information shall have specified in writing to the party sending such
information.
 
13J.  Payments Due on Non-Business Days. Anything in this Agreement, the Shelf
Notes or the other Transaction Documents to the contrary notwithstanding, any
payment of principal of or interest on, any Yield-Maintenance Amount, Breakage
Cost Obligation or other prepayment compensation payable with respect to, any
Shelf Note that is due on a date other than a Business Day shall be made on the
next succeeding Business Day. If the date for any payment is extended to the
next succeeding Business Day by reason of the preceding sentence, the period of
such extension shall not be included in the computation of the interest payable
on such Business Day.
 
13K.  Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
65

--------------------------------------------------------------------------------


 
13L.  Descriptive Headings. The descriptive headings of the several paragraphs
of this Agreement are inserted for convenience only and do not constitute a part
of this Agreement.
 
13M.  Satisfaction Requirement. If any agreement, certificate or other writing,
or any action taken or to be taken, is by the terms of this Agreement required
to be satisfactory to Prudential, any Purchaser, to any holder of Shelf Notes or
to the Required Holder(s), the determination of such satisfaction shall be made
by Prudential, such Purchaser, such holder or the Required Holder(s), as the
case may be, in the sole and exclusive judgment (exercised in good faith) of the
Person or Persons making such determination.
 
13N.  Governing Law. IN ACCORDANCE WITH THE PROVISIONS OF §5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE
INTERNAL LAW OF THE STATE OF NEW YORK, EXCLUDING CHOICE OF LAW PRINCIPLES OF THE
LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A
JURISDICTION OTHER THAN SUCH STATE.
 
13O.  Severalty of Obligations. The sales of Shelf Notes to the Purchasers are
to be several sales, and the obligations of Prudential and the Purchasers under
this Agreement are several obligations. No failure by Prudential or any
Purchaser to perform its obligations under this Agreement shall relieve any
other Purchaser or the Co-Issuers of any of its obligations hereunder, and
neither Prudential nor any Purchaser shall be responsible for the obligations
of, or any action taken or omitted by, any other such Person hereunder.
 
13P.  Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile transmission or electronic mail
shall be effective as delivery of a manually executed counterpart of this
Agreement.
 
13Q.  Binding Agreement. When this Agreement is executed and delivered by the
Obligors and Prudential, it shall become a binding agreement between the
Obligors and Prudential. This Agreement shall also inure to the benefit of each
Purchaser which shall have executed and delivered a Confirmation of Acceptance,
and each such Purchaser shall be bound by this Agreement to the extent provided
in such Confirmation of Acceptance.
 
13R.  Jury Waiver. THE OBLIGORS, PRUDENTIAL AND THE OTHER HOLDERS FROM TIME TO
TIME OF THE SHELF NOTES AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY
OTHER TRANSACTION DOCUMENT, OR ANY DEALINGS BETWEEN OR AMONG THEM RELATING TO
THE SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY AND THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING,
WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS. THE OBLIGORS, PRUDENTIAL, THE PURCHASERS
AND EACH OF THE OTHER HOLDERS OF SHELF NOTES FROM TIME TO TIME EACH ACKNOWLEDGE
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, AND THAT EACH WILL CONTINUE TO
RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. THE OBLIGORS, PRUDENTIAL,
THE PURCHASERS AND EACH OF THE OTHER HOLDERS OF SHELF NOTES FROM TIME TO TIME
FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
66

--------------------------------------------------------------------------------


 
13S.  Personal Jurisdiction. To the fullest extent permitted by law, each of the
Obligors irrevocably agrees that any legal action or proceeding with respect to
this Agreement, the Shelf Notes, the other Transaction Documents or any of the
agreements, documents or instruments delivered in connection herewith may be
brought in the courts of the State of New York or the United States of America
for the Southern District of New York as Prudential and the other holders from
time to time of Shelf Notes (as applicable) may elect, and, by its execution and
delivery hereof, each Obligor accepts and consents to, for itself and in respect
of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts and, to the fullest extent permitted by law, agrees that such
jurisdiction shall be exclusive, unless waived by Prudential and the other
holders from time to time of Shelf Notes (as applicable) in writing, with
respect to any action or proceeding brought by the Obligors against Prudential,
any Purchaser or any holder of Shelf Notes. Each of the Obligors hereby waives,
to the full extent permitted by law, any right to stay or to dismiss any action
or proceeding brought before said courts on the basis of forum non conveniens.
 
[Remainder of page intentionally left blank. Next page is signature page.]
 
67

--------------------------------------------------------------------------------


 
Very truly yours,
 
KINRO, INC.
LIPPERT COMPONENTS, INC.
   
By:
  
Name: Fredric M. Zinn
Title:   Vice President
   
DREW INDUSTRIES INCORPORATED
   
By:
  
Name: Fredric M. Zinn
Title:   President



The foregoing Agreement is hereby accepted
as of the date first above written.


PRUDENTIAL INVESTMENT MANAGEMENT, INC.
   
By:
  
Name:
Title:   Vice President
   
THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA
   
By:
  
Name:
Title:   Vice President

 
Exhibit J-1

--------------------------------------------------------------------------------


 
ING USA ANNUITY AND LIFE INSURANCE COMPANY
By:
Prudential Private Placement Investors, L.P.,
 
as Investment Advisor
 
By:
Prudential Private Placement Investors, Inc.,
   
as its General Partner
       
By:
    
Name:
 
Title:   Vice President
     
PHYSICIANS MUTUAL INSURANCE COMPANY
By:
Prudential Private Placement Investors, L.P.,
 
as Investment Advisor
 
By:
Prudential Private Placement Investors, Inc.,
   
as its General Partner
       
By:
    
Name:
 
Title:   Vice President
     
PRUDENTIAL RETIREMENT INSURANCE AND
ANNUITY COMPANY
By:
Prudential Investment Management, Inc.,
 
as Investment Manager
       
By:
    
Name:
 
Title:   Vice President

 
Exhibit J-2

--------------------------------------------------------------------------------


 